ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                 )
                                              )
Pyrotechnic Specialties, Inc.                 )       ASBCA Nos. 57890, 58335, 59103
                                              )
Under Contract No. W52PIJ-04-C-0098           )

APPEARANCE FOR THE APPELLANT:                         Mr. David Karlson
                                                       Chief Executive Officer

APPEARANCES FOR THE GOVERNMENT:                       Raymond M. Saunders, Esq.
                                                       Army Chief Trial Attorney
                                                      Robert B. Neill, Esq.
                                                       Trial Attorney

                  OPINION BY ADMINISTRATIVE JUDGE PAGE

        Pyrotechnic Specialties, Inc. (PSI, the contractor, or appellant) appeals from the
termination for default of its contract with the Department of the Army, Army
Contracting Command-Rock Island 1 (the government). PSI's contract was
terminated for default after the government rejected two production lots for their
failure to pass multiple acceptance tests, which placed the contractor in a delinquent
status under the contract's delivery schedule. PSI also seeks to recover $802,589 in
unreimbursed costs relating to the government's alleged wrongful rejection of a
production lot. We have jurisdiction over these appeals under the Contract Disputes
Act of 1978 (CDA), 41 U.S.C. §§ 7101-7109. A hearing was conducted, and the
parties extensively briefed the issues. Only entitlement is before the Board. We deny
the appeals.

                                 FINDINGS OF FACT

        1. On 27 September 2004, the government awarded Contract No. W52PIJ-04-C-0098
(the contract) to PSI (R4, tab 1). While the contract was awarded by the Army, it is a
multiservice contract; units produced under the contract were designated for Army, Navy
and Air Force customers (R4, tabs 1, 8; tr. 2/89). Both the Army and the Defense Contract
Management Agency (DCMA) had active roles in contract administration. The various
contracting officers (COs) assigned to the contract throughout contract performance were
Army personnel. DCMA personnel acted as Quality Assurance Representatives (QARs) and


1
    The contract was awarded by Headquarters, U.S. Army Field Support Command
         (HQ AFSC), which is now known as the Army Contracting Command - Rock
         Island (R4, tabs 1, 185).
were responsible for issuing Corrective Action Requests (CARs) (see, e.g., R4, tab 80 at 2), 2
whereas the Army CO maintained contract authority (see, e.g., R4, tab 50 at 1). Contract
performance issues were at time.s addressed by both the CO and the QARs through separate
correspondence reflecting the divergent administrative roles of the CO and the QARs (see,
e.g., R4, tab 85 at 2).

       2. The contract is a fixed-price contract for the production of 60,558 units of
MK 124 Mod 0 Signal, Smoke and Illumination (MK 124 or signals) (R4, tab 1at1, 3,
6-12). The MK 124 is a distress signal that allows military personnel to signal to
reconnaissance aircraft when in distress. Designed by the Navy for use in case of a
service member overboard or a downed pilot, the MK 124 is used by all services of the
Armed Forces. (Tr. 3/60, 71)

       3. Through various contract modifications, additional quantities of signals were
added to the contract during contract performance for a total quantity of 152, 180
signals and a total dollar amount of$7,575,305 (R4, tabs 23, 28, 33~ 38, 40, 47, 68-69).

      4. The contract incorporated by reference FAR clause 52.246-2, INSPECTION OF
SUPPLIES - FIXED-PRICE (AUG 1996). The clause states, in pertinent part:

                       (b) The Contractor shall provide and maintain an
                inspection system acceptable to the Government covering
                supplies under this contract and shall tender to the
                Government for acceptance only supplies that have been
                inspected in accordance with the inspection system and
                have been found by the Contractor to be in conformity
                with contract requirements ....



                       (f) The Government has the right either to reject or
                to require correction of nonconforming supplies. Supplies
                are nonconforming when they are defective in material or
                workmanship or are otherwise not in conformity with
                contract requirements ....



                       (k) Inspections and tests by the Government do not
                relieve the Contractor of responsibility for defects or other


2   For the purposes of identifying references to the record, we adopt the sequential
          pagination as affixed by the parties to the Rule 4 file documents.

                                              2
              failures to meet contract requirements discovered before
              acceptance.

(R4, tab 1 at 22)

      5. The contract incorporated by full text FAR local clause 52.209-4511, FIRST
ARTIC LE TEST (GOVERNMENT TESTING) (MA y 1994), which provides, in relevant part:

                     a. The first article shall consist of: IN
              ACCORDANCE WITH THE SPECIFICATION, which
              shall be examined and tested in accordance with contract
              requirements, the item specification(s), the Quality
              Assurance Provisions (QAPS) and drawings listed in the
              Technical Data Package.



                     c. The first article shall be representative of items
              to be manufactured using the same processes and
              procedures as contract production.... All components,
              subassemblies, and assemblies in the first article sample
              shall have been produced by the Contractor (including
              subcontractors) using the technical data package provided
              by the Government.



                      e. [A]n additional first article sample or portion
              thereof, may be ordered by the Contracting Officer in
              writing when (i) a major change is made to the technical
              data, (ii) whenever there is a lapse in production for a
              period in excess of 90 days, or (iii) whenever a change
              occurs in the place of performance, manufacturing process,
              material used, drawing, specification or source of supply.

(R4, tab 1 at 22)

      6. The contract also incorporated by full text FAR local clause 52.246-4530,
SUBMISSION OF PRODUCTION LOT SAMPLES (GOVERNMENT TESTING) (MAY 1994),
which provides, in relevant part:

                    a. A lot acceptance test sample is required to be
              submitted by the Contractor from each production lot


                                            3
              tendered to the Government for acceptance. This sample
              shall consist of: AS REQUIRED BY THE MK.124
              SPECIFICATION.



                      j. If the Contractor fails to deliver any production
              lot test sample(s) for test within the time or times specified,
              or if the Contracting Officer disapproves any production
              lot test sample(s), the Contractor shall be deemed to have
              failed to make delivery within the meaning of the Default
              clause of this contract. Therefore, this contract may be
              subject to termination for default.

(R4, tab I at 26-27)

       7. The contract also incorporated by full text FAR local clause 52.246-4550,
CRITICAL CHARACTERISTICS (FEB 2004 ), which provides, "As a result of previous
practices, the governments technical data may refer to Critical...and Special
characteristics. Characteristics classified as Critical...shall be subject to all requirements
herein associated with Critical (I) characteristics and level I Critical nonconformances."
FAR 52.246-4550(d). The clause defines Level I critical nonconformance.

              Level I critical nonconformance. A nonconformance of a
              critical characteristic that judgment and experience
              indicate would result in hazardous or unsafe conditions for
              individuals using, maintaining or depending upon the
              product; or a nonconformance that judgment and
              experience indicate would prevent performance of the
              tactical function of a weapon system or major end item.
              The following (as a minimum) are classified as Level I
              critical nonconformances:

                       I) A nonconformance that will result in a hazardous
                       or unsafe condition (often referred to as a single
                       point failure).

                       (2) A nonconformance that will remove or degrade
                       a safety feature (such as those in a safe and arm
                       device or fuzing system).

                       (3) A nonconformance that will result in violation
                       of mandatory safety policies or standards.


                                             4
FAR 52.246-4550(e). The clause also outlines actions to undertake in the event that a
critical nonconformance is found. When a critical nonconformance is found,
production is immediately stopped and the contractor is required to conduct an
investigation to determine the cause of the deficiency. The contractor is required to
submit a report of its investigation and suggest corrective action to fix the deficiency.
After the report is provided to the government, the contractor may request to restart
production. (R4, tab 1 at 28-29)

      8. The contract incorporates by reference FAR clause 52.249-8, DEFAULT
(FIXED-PRICE SUPPLY AND SERVICE) (APR 1984), which provides, in relevant part:

                     (a)(l) The Government may, subject to paragraphs
              (c) and (d) below, by written notice of default to the
              Contractor, terminate this contract in whole or in part if the
              Contractor fails to -

                     (i) Deliver the supplies or to perform the services
              within the time specified in this contract or any extension;

                      (ii) Make progress, so as to endanger performance
              of this contract (but see subparagraph (a)(2) below); or

                     (iii) Perform any of the other provisions of this
              contract (but see subparagraph (a)(2) below).

                     (2) The Government's right to terminate this
              contract under subdivisions ( 1)(ii) and ( 1)(iii) above, may
              be exercised if the Contractor does not cure such failure
              within 10 days (or more if authorized in writing by the
              Contracting Officer) after receipt of the notice from the
              Contracting Officer specifying the failure.

(R4, tab 1 at 37)

       9. The contract also incorporates, either by full text or reference, the following
FAR clauses and FAR local clauses: FAR 52.233-1, DISPUTES {JUL 2002);
FAR 52.243-7, NOTIFICATION OF CHANGES (APR 1984); Local FAR 52.245-4537,
ACCEPTANCE INSPECTION EQUIPMENT (AIE) (FEB 2002); and Local FAR 52.246-4528,
REWORKANDREPAIROFNONCONFORMING MATERIAL (MAY 1994)(R4, tab 1at23,
27, 37, 39).




                                            5
I. Design Specifications

       10. The MK 124 is a cylindrical canister approximately 5.408 maximum inches
long by 1. 700 maximum inches in diameter; it weighs approximately 0.5 pounds (R4,
tab 22 at 3). One end of the canister contains the flare candle subassembly (flare end);
the opposite end contains the smoke candle subassembly (smoke end) (id. at 3, tab 97).
The flare end, when triggered, produces a red flare, and is intended to be used for
nighttime signaling. The smoke end, when triggered, produces a reddish orange
smoke, and is intended to be used for daytime signaling. (R4, tab 22 at 12)

       11. The design, production and testing of the MK 124 is controlled by the
contract's technical data package (TDP). The contract's TDP incorporates Drawing
No. 2113661, Tape, Foil (Drawing 2113661); Drawing No. 2114083, Disk, Sealing
(Drawing 2114083); Drawing No. 3139733, Outer Container, Loaded (Drawing
3139733); and Specification No. WS 13697N, Prime Item Fabrication Specification,
Signal, Smoke and Illumination, Marine MK 124 Mod 0 (Specification 13697N).
(R4, tab 1 at 13, tab 294 at 2-5, tabs 295-96)

        12. Of particular note to the present dispute, between each candle subassembly
and its respective igniter/trigger assembly is a foil sealing disk (sealing disk) (ex. A-6).
The primary purpose of the sealing disk is to "provide a hermetic seal at the end cap
portion of the device so that...the candles inside the unit will stay dry." Secondarily, the
disk assists in the buildup of heat and pressure in the candle when it is first ignited. The
sealing disk must be strong enough to perform these functions but also fragile enough
that it will burst so that the flare and smoke can be expelled from the canister to produce
the distress signal. (Tr. 3/72)

       13. The requirements for the sealing disk are controlled by Drawing 2114083
and Drawing 2113661. The sealing disk is circular, 1.500 ± .005 inches in diameter
and .0065 inches thick (R4, tab 296). Drawing 2113661 notes the following average
physical properties for an appropriate sealing disk:

              1.   ADHESION TO STEEL              34 OZ/IN WIDTH
              2.   TENSILE STRENGTH               23 LBS/IN WIDTH
              3.   BACKING THICKNESS              2.2 MILS.
              4.   ELONGATION AT BREAK            4%
              5.   TOTAL TAPE THICKNESS           3.4 MILS.

(R4, tab 295) Drawing 2113661 lists a suggested source of supply. This list is meant
to provide the contractor with a suggestion of previously proven good material
(tr. 3/87). However, Note 1 of Drawing 2113661 states "IDENTIFICATION OF THE
'SUGGESTED SOURCE(S) OF SUPPLY' HEREON IS NOT TO BE CONSTRUED
AS A GUARANTEE [sic] OF PRESENT OR CONTINUED AVAILABILITY AS A


                                            6
SOURCE OF SUPPLY FOR THE ITEM(S)." Drawing 2113661 's suggested source
of supply lists 3M Industrial's (3M) Part No. 433L (Linered) High Temperature
Aluminum Foil Tape (433L disk). (R4, tab 295; ex. G-1)

        14. In addition to the sealing disks, each end of the MK 124 canister is secured
by using an 0-ring and crimping the MK 124 canister. The 0-ring is a thin rubber ring
that goes around the circumference of the igniter, one at each end of the canister
(tr. 2/149). After the 0-ring is put in place the canister is crimped, and the crimp in
conjunction with the 0-ring seals the unit (tr. 2/150).

       15. Specification 13697N is a Naval Sea Systems Command specification that
"covers the manufacture, assembly, and preparation for delivery of the MK 124 ... and
the methods of examination and tests upon which product acceptance shall be based"
(R4, tab 22 at 1). Essentially, it defines the performance parameters of the MK 124
upon completion of production (tr. 3/63).

          16. Paragraph 3.4.2 of Specification 13697N classifies all MK 124
characteristics into one of three classifications: Critical, Major, or Minor. "Critical
characteristics are identified by the symbol (C), and Major characteristics by the symbol
(M).... Characteristics that are not annotated by the classification code symbol are
classified as Minor." (R4, tab 22 at 3) All characteristics are assigned a subparagraph
(i.e. 3 .5 .1.1 ); each characteristic requirement listed in paragraph 3 corresponds with a
test requirement in paragraph 4 of Specification 13679N. Accordingly, determining
whether an end unit complies with the requirement at~ 3.5.1.1 is accomplished by
running the test described at~ 4.5.1.1. (Id. at 9)

       17. Paragraph 3 .5 .1.1, Function, of Specification 13697N states:

              The signal shall meet the following requirements, when
              tested in accordance with 4.5.1.1.

              a. Display color (Cl):      Produce orange smoke and red
                                          flare display from the
                                          designated end.

              b. Function (MlOl):         Ignite and produce a display
                                          from both ends.

              c. Delay (Ml02):            3 seconds maximum from
                                          initiation to generation of
                                          display ....

              d. Display times (M103): The display time shall begin


                                            7
                                            after the delay time ends and
                                            shall not include any output
                                            after generation of the display
                                            stops.

       TEST REFERENCE OF TABLE I            FLARE        (SEC)        SMOKE       (SEC)
                                            Min          Max          Min         Max

       Five Ft Drop (4.5.2.1)               16           23           12          19
       Transportation Vibration (4.5.2.3)   16           23           12          19
       Temperature and Humidity (4.5.2.4)   16           23           12          22
       High Temperature (4.5.2.5)           16           23           11          18
       Low Temperature (4.5.2.6)            16           23           15          25
       Sealing Function (4.5.2.7)           16           23           12          19

               e. Safety function (C8):     During function igniter shall not
                                            separate from the outer container.

(R4, tab 22 at 4)

       I 8. Compliance with the function requirements is tested in accordance with the
Function Test described in~ 4.5.1.I; it describes the process used to ignite the signal to
test whether the signal functions properly (R4, tab 22 at 9).

         I9. Paragraph 3.5.2.7, Sealing (MI05), of Specification 13697N states, "The
signal shall withstand a vacuum of 6.0 ± I .O inches of mercury below atmospheric for
a minimum period of 60 seconds without signs of leakage when tested in accordance
with 4.5.2.7" (R4, tab 22 at 5). Compliance with this requirement is tested in
accordance with the Sealing Test described at~ 4.5.2.7 (id. at I I). During the sealing
test, signals are submerged in a water vacuum. A defective signal, commonly referred
to as a "leaker," is a unit that exhibits an escape of air bubbles in the water (tr. 2/I20).
The escape of air bubbles reveals that water has infiltrated into the unit, and, therefore,
the unit does not meet the sealing characteristics described at~ 3.5.2.7 of Specification
13697N (R4, tab 22 at I I; tr. 2/94). Paragraph 4.5.2.7 specifically provides:

               Leakers are indicated by air bubbles issuing from the
               signal. Do not mistake the escape of occluded air for
               leakage. Signals which are not defective may be used for
               further testing or returned to the lot. Replace protective
               cap after test. Defectives are signals failing to meet the
               requirements of 3.5.2.7.

(R4, tab 22 at I I)



                                             8
        20. Mr. Robert Hirst, PSI's vice president and general manager, testified that
there are a variety of reasons why a signal could leak (tr. 2/147). The three root causes
most commonly discussed by the parties during the performance of this contract are as
follows: (1) a problem with the sealing disk; (2) a defect in the 0-ring; and/or (3) an
improper crimp of the MK 124 canister. The Board also notes, that according to the
testimony of Mr. Hirst, an ongoing point of contention between PSI and the
government was the amount of air bubbles necessary to indicate a failure of the sealing
test as opposed to an escape of occluded air (tr. 2/120).

       21. Other signal requirements pertinent to this appeal are as follows:

              3.5.2.1   Five (5) foot drop (C2). The signal shall
              withstand five ( 5) foot drop without exploding or burning
              when tested in accordance with 4.5.2.1.

              3.5.2.2   Forty (40) foot drop (C3). The signal shall
              withstand forty (40) foot drop without exploding or
              burning when tested in accordance with 4.5.2.2.

              3.5.2.3    Transportation vibration (C4). The packaged
              signal shall withstand transportation vibration without
              exploding or burning when tested in accordance with
              4.5.2.3.

              3.5.2.4    Temperature and humidity (C5). The signal
              shall withstand temperature and humidity without
              exploding or burning when tested in accordance with
              4.5.2.4.

              3.5.2.5    High temperature (C6). The signal shall
              withstand a temperature of+ 120°F ± 5°F for a minimum
              period of 16 hours without burning or exploding when
              tested in accordance with 4.5.2.5.

              3.5.2.6    Low temperature (C7). The signal shall
              withstand a temperature of -20°F ± 5°F for a minimum
              period of 16 hours without burning or exploding when
              tested in accordance with 4.5.2.6.

(R4, tab 22 at 4-5)

     22. Specification 13697N also describes the inspection requirements for the
MK 124. It provides that there are two types of inspection requirements: (a) First Article


                                           9
Inspection (4.3); and (b) Quality Conformance Inspection (4.4). Specification 13697N
states that for a first article inspection "[t]he contractor shall deliver a sample of 185
signals to [Naval Service Warfare Center (NSWC) Crane], for examination, testing,
evaluation, and acceptance as in Table I." (R4, tab 22 at 6) The parties commonly refer
to a first article inspection as a first article test (FAT) (see, e.g., tr. 21110). For a quality
conformance inspection, Specification 13697N prescribes the following:

               An inspection lot shall consist of 3201 to 10,000 signals
               offered for delivery at one time including test samples (see
               6.2). Inspection lots shall be inspected as follows:



                      b. Each lot shall be sampled as required for Plan A,
               Table I.

                      c. Upon failure of any lot to meet acceptance
               requirements for either Plan A or Plan B tests, the next lot
               shall be tested and accepted in accordance with Plan A,
               Table I.

                     d. No lot shall be accepted in accordance with Plan
              B, Table I, unless the preceding lot has met the test
              requirements of the applicable plan.

                     e. Each inspection lot shall contain only primers
               from one lot produced by one manufacturer.

                      f. Upon completion of a lot and selection of the
              sample, the Government shall be notified. The designated
              government activity shall then notify the contractor which
              test plan shall apply (see 6.2).

                     g. Sampling, examination, testing, and acceptance
              of inspection lots shall be performed as specified in the
              steps given below.

              STEP 1. Upon starting production or delivery of an
              acceptable first article sample, as applicable, all inspection
              lots shall be examined, tested in sequence and accepted in
              conformance with Table I, Sampling Plan A, until two (2)
              consecutive lots have met acceptance requirements of
              Table I.


                                              10
             STEP 2. Inspection lots other than those defined in Step 1
             shall be examined, tested in sequence and accepted in
             conformance with Table I, Sampling Plan B, except that
             one lot shall be randomly selected from each five
             consecutive inspection lots and examined, tested in
             sequence and accepted in conformance with Table I,
             Plan A.

(R4, tab 22 at 6-7) The parties commonly refer to the quality conformance inspection
as a lot acceptance test (LAT) (see, e.g., tr. 2/110).

      23. The pertinent inspection requirements for the MK 124 are as follows:

             4.5.2.1    Five (5) foot drop test. The signal shall be
             subjected to the five foot drop test prescribed in Test A4 of
             MIL-STD-331, except the signal shall be dropped free-fall
             without guidance system or associated equipment.
             Defectives are signals failing to meet the requirements of
             3.5.2.1.

             4.5.2.2    Forty (40) foot drop test. The signal shall be
             subjected to the forty foot drop test prescribed in Test A3
             ofMIL-STD-331, except the signal shall be dropped
             free-fall without guidance system or associated equipment.
             Defectives are signals failing to meet the requirements of
             3.5.2.2.

             4.5.2.3    Transportation vibration test [(TV test)]. The
             signal, as packaged in accordance with drawing 2128332,
             shall be subjected to the transportation vibration test
             prescribed in Test B 1, Section 6.1 of MIL-STD-331. Inert
             mock-up signals shall be used to complete the filling of the
             pack~ge for this test. Defectives are signals failing to meet
             the requirements of 3.5.2.3.

             4.5.2.4    Temperature and humidity test [(T&H test)]. The
             signal shall be subjected to one 14 day temperature and
             humidity cycle prescribed in Test Cl ofMIL-STD-331.
             Defectives are signals failing to meet the requirements of
             3.5.2.4.




                                          11
                4.5.2.5    High temperature test. The signal shall be
                conditioned in a suitable chamber at+ 120°F ± 5°F for a
                minimum period of 16 hours and while at that temperature
                shall be subjected to the function test. Defectives are
                signals failing to meet the requirements of 3.5.2.5.

                4.5.2.6 Low temperature test. The signal shall be
                conditioned in a suitable chamber at -20°F ± 5°F for a
                minimum period of 16 hours and while at that temperature
                shall be subjected to the function test. Defectives are
                signals failing to meet the requirements of 3.5.2.6.

(R4, tab 22 at 10-11)

        24. Specification 13697N also includes Table I, which is a summary of the
tests that are performed during inspection of the MK 124 (tr. 3163). The table lists, in
testing sequence order, all the inspections and tests that are performed as part of the
FATs and LATs and details the sample size to be subjected to each particular test (R4,
tab 22 at 8; tr. 3/64-65). Below is an excerpt of the tests pertinent to these appeals as
they appear in the table.

 EXAMINATIONS AND TESTS                   FRIST ARTICLE          INSPECTION LOT SAMPLING
                                        SAMPLING PLANS                     PLANS
 Test Sequence~                        Sample Acceptance      Plan2/  Sample     Acceptance
                                         Size   Criterial/    A B Size           Criterial/
 Sealing (4.5.2.7)                      100%    Ac 0 Re 1     x x 100% of Ac 0 Re 1
                                          of
                                                                        Sample
                                       Sample
 Five (5) Foot Drop (4.5.2.1)                   Ac 0 Re 1     x                    Ac 0 Re 1
   Sealing (4.5.2.7)                            Ac 0 Re 1                          Ac 0 Re 1
      Function (4.5.1.1)                  5        (a&e)                               (a&e)
                                                                       5 Signals
                                       Signals Ac 0 Re 1                           Ac 0 Re I
                                                 (b, c, &d)                          (b, c, &d)
                                                Ac 1Re2                            Ac 1Re2
Forty (40) Foot Drop (4.5.2.2)            5     Ac 0 Re 1
                                                                        None
                                       Signals
Transportation Vibration ( 4.5 .2.3)            Ac 0 Re 1     x                    Ac 0 Re 1
  Sealing (4.5.2.7)                             Ac 0 Re 1                          Ac 0 Re 1
    Function (4.5.1.1)                             (a&e)                               (a&e)
                                         30     Ac 0 Re 1                          Ac 0 Re 1
                                                                      20 Signals
                                       Signals       (b)                                 (b)
                                                Ac 2 Re3                           Ac I Re 2
                                                   (c&d)                               (c&d)
                                                Ac3 Re 4                           Ac2 Re 3
Temperature and Humidity
                                         30
                                                Ac 0 Re 1     x                    Ac 0 Re 1
(4.5.2.4)                                                             20 Signals
                                       Signals
   Function (4.5.1.1)                              (a&e)                               (a&e)


                                                 12
                                                  Ac 0 Re 1                        Ac 0 Re 1
                                                       (b)                              (b)
                                                  Ac 2 Re3                         Ac 1Re2
                                                     (c&d)                             (c&d)
                                                  Ac 3 Re4                         Ac 2 Re 3
 High Temperature (4.5.2.5)                        Ac 0 Re 1    x                    Ac 0 Re 1
   Function (4.5.1.1)                                (a&e)                             (a&e)
                                                  Ac 0 Re 1                        Ac 0 Re 1
                                          30
                                        Signals
                                                       (b)            20 Signals        (b)
                                                  Ac 2 Re 3                        Ac l Re 2
                                                     (c&d)                             (c&d)
                                                   Ac 3 Re4                          Ac 2 Re 3
 Low Temperature (4.5.2.6)                         Ac 0 Re 1    x                    Ac 0 Re 1
   Function (4.5.1.1)                                (a&e)                             (a&e)
                                                  Ac 0 Re 1                        Ac 0 Re 1
                                          30
                                        Signals
                                                       (b)            20 Signals        (b)
                                                  Ac 2 Re 3                        Ac 1Re2
                                                     (c&d)                             (c&d)
                                                   Ac 3 Re 4                         Ac 2 Re 3
 Function ( 4.5 .1.1)                                (a&e)      x x                    (a&e)
                                                  Ac 0 Re 1                        Ac 0 Re 1
                                          50           (b)            50 Signals
                                                                                        (b)
                                        Signals   Ac I Re 2                        Ac l Re 2
                                                     (c&d)                             (c&d)
                                                  Ac 3 Re4                         Ac 3 Re 4
 Group Data AcceptanceJ/                               (b)      x                       (b)
                                          155     Ac 5 Re 6              115       Ac 3 Re4
                                        Signals      (c&d)             Signals        (c & d)
                                                  Ac 10 Re 11                      Ac 7 Re 8
                 NOTES: 11 Ac       = Acceptance number for defectives of
                                      specified requirements of Section 3.
                                 Re = Rejection number for defectives of
                                      specified requirements of Section 3.

                           2/ Test plans applicable to inspection lots.

                           JI Grouped for Function Test.

                           .41   Tests to be performed in order of indentured
                                 sequence within individual blocks ..

(R4, tab 22 at 8-9)

       25. Table I provides the acceptance criteria for each test and examination (R4,
tab 22 at 8-9). For example, an acceptance criteria of"Ac 0 Re 1" attached to a test
sequence means that a sample lot would pass the noted test and be accepted if there
were zero failures but be rejected if there was one test failure, or defect, within the
sample lot (tr. 2/122).

                                                  13
         26. In some instances Table I lists a primary test and then notes secondary tests to
be completed on the samples put through the primary test. For example, "Five (5) Foot
Drop (4.5 .2. I)" appears in the table, referring to the 5-ft. drop test described at ii 4.5 .2. I.
Directly below, in the 5-foot drop block of the table, "Sealing (4.5.2.7)" and "Function
(4.5.1.I)" appear on sub rows. This prescribes that additional testing shall be performed
immediately after the primary 5-foot drop test. Accordingly, for both the FAT and LAT
Plan A, five signals are to be pulled and run through the 5-foot drop test. Following the
5-foot drop test, the same samples are to be put through the sealing test as described at
ii 4.5.2.7. After the sealing test, the same samples are to be put through the function test
described at ii 4. 5. I . I .3 Each stage of testing has its own acceptance criteria appearing on
the corresponding sub row within the 5-foot drop block row of the table. (See finding 24)

        27. Table I also indicates that the function test has multiple acceptance criteria (see
finding 24 ). Acceptance criteria varies dependent upon the function characteristic
requirements listed at ii 3.5.1.I (see finding I 7). For example "a&e" in Table I, refers to the
"display color" requirement listed at "a" of~ 3.5.1. I and the "safety function" requirement
listed at "e" of ii 3 .5. I. I. For those tests pertinent to this appeal, the acceptance criteria for
the safety function requirement is "Ac 0 Re I." (See findings I 7, 24)

      28. The TDP also includes Drawing 3139733, which depicts a cross section of
the MK I24. The drawing identifies additional required characteristics of the MK I24.
Note IO of the drawing provides:

                After crimping, [both igniters] shall not be damaged and
                shall be capable of withstanding a torque of 20
                inch-pounds min with [the outer container] without relative
                movement.

(R4, tab 97) Note IO is preceded by the indicator "(MI03)" identifying it as a Major
characteristic. The drawing also includes Note 13, identified as a Critical characteristic.
It provides:

                Alignment pin of [the igniter for the smoke trigger
                assembly] shall be in alignment pin hole of [the smoke
                primer and holder] after crimping.

(Id.)



3   For this reason when discussing a sealing test or function test performed on samples
         that first underwent a primary test, the primary test will often be referred to as
         the "preconditioning environment" (see, e.g., tr. 3/78).

                                              I4
         29. Mr. Kevin Bowen was the government's lead technical agent and design
agent for the MK 124 during PSI' s contract. He began acting as the design agent for
the MK 124 in 1996 and, accordingly, was involved in the contracts for the production
of the MK 124 prior to the award to PSI. Beginning in 1991 and up until the contract
award to PSI, Martin Electronics produced the MK 124. Mr. Bowen testified that
during that period of time Martin Electronics produced in excess of one million Code
A 4 MK 124s. (Tr. 3/60, 169-70) Mr. Andy Long began working for Martin
Electronics in 1998 in a consultant capacity relating to Martin Electronics' production
of the MK 124. He testified that Martin Electronics experienced problems
manufacturing the MK 124, particularly relating to signals leaking. He was not
involved with the testing of the MK 124 and had no knowledge of whether Martin
Electronics had failed any LATs. (Tr. 3/36-37) Mr. Long, who later acted as PSl's
senior quality manager during PSI' s performance of the contract, testified that he
believed the MK 124 was an "extremely difficult item to manufacture" and described
it as ''virtually un-producible" with "a lot of pitfalls in the design that makes it easy to
make mistakes during assembly" (tr. 3/38).

II. PSl's Relationship with DCMA

        30. At the time of contract award, PSI had multiple contracts that were
administered or otherwise monitored by DCMA, and three QARs were assigned to PSI' s
facility (see tr. 1/46, 52). PSl's facility is located in Byron, Georgia, and includes a test
lab. Testing at PSl's lab is conducted by PSI personnel and overseen by the lead test
technician, an employee of PSI. (R4, tab 282 at 2; tr. 3/6) QARs and other government
personnel would observe testing performed at PSI' s facilities if the tests were required
by one of the government's contracts with PSI (see, e.g., R4, tab 131).

        31. Mr. David Karlson, a senior manager at PSI, testified that in 2004 the
relationship between PSI and the QARs, particularly the lead QAR, 5 began to
deteriorate (tr. 1/46). Mr. Karlson testified that the QARs began to make fraud
allegations against PSI and that PSI was investigated by the FBI and indicted based, in
part, on the QARs' allegations (tr. 1/46, 55). None of the fraud allegations are related
to the contract at issue in these appeals or the MK 124 (tr. 1/104, 108).

       32. Mr. Karlson specifically testified about one of PSl's other contracts,
referred to as the M583 contract. He testified that by 2006 PSI had a nonfunctioning

4
  Condition codes are assigned to ammunition items to denote their availability for use.
      Condition Code A denotes full unrestricted use. Condition Code B denotes
      some type of restriction, i.e. "for training purposes only" or only for use in
      areas above a certain temperature. (Tr. 3/154)
5 According to the testimony of Mr. Dean Cowart, a DCMA QAR at PSI, there was no

      official lead QAR position (tr. 3/220).

                                            15
working relationship with the QARs with respect to the M583 contract. Mr. Karlson
described a meeting with the deputy program manager for the items produced under
the M583 contract and testified that as a result of that meeting the lead QAR was
removed from PSI in 2006. (Tr. 1/79-80)

        33. Mr. Karlson testified that the removed QAR was replaced by one of his
subordinates, 6 Mr. Dean Cowart (tr. 1/80). It appears that the removal of the lead QAR
did not resolve the conflict between PSI and the QARs on the M583 contract. In fact, a
government engineer assigned to PSI to work on the M5 83 contract by the deputy
program manager eventually wrote a letter to the deputy commander of DCMA. He
requested that Mr. Cowart be removed from the PSI contract "because he could not be
objective because of an incident that had occurred before [the government engineer] had
arrived." (Tr. 11126) Mr. Cowart worked as a QAR at PSI from March 2004 to the
summer of2012 (tr. 3/203). Mr. Cowart was one of the QARs involved with witnessing
the testing of the MK 124 (tr. 3/205-06).

       34. All testimony describing incidents demonstrating the bad relationship
between PSI and the QARs related to contracts other than the contract at issue in these
appeals (tr. 11108-09). However, Mr. Karlson testified that due to the actions and
representations of the QARs ''there was a black cloud over the company" (tr. 11100).
Mr. Karlson further testified that PSI only experienced problems on projects involving
the QARs. He stated that "it was only where these QARs were involved that we had
very significant constant problems that lasted for years and all of which coincided with
the period of performance of [the contract at issue in these appeals]." (Tr. 1182-3)

III. Contract Performance

        35. PSI began producing lots of MK 124s in 2006. PSI's production is broken
into four major stages called "interfixes." The change from one interfix to the next
denotes either a major change in the manufacture of the MK 124 and/or a restart of
production following a stop of work (tr. 2/23-24). During each interfix, PSI produced
production lots to include no more than 10,000 signals (R4, tab 22 at 6, tab 157 at 3;
tr. 4/52-53). Each production lot was assigned a number consisting of the number of the




6   Mr. Cowart disputes that he was a subordinate of the removed QAR (tr. 3/220).

                                            16
interfix in which it was produced followed by the number of the individual lot (see, e.g.,
ex. A-5 7). Accordingly, Lot 001-002 was the second lot produced during Interfix I. 8

       A. lnterfix 1

        36. PSI produced eleven lots during Interfix 1. The signals produced during
this interfix utilized the 433L disk, the suggested source of supply indicated in
Drawing 2114083. (Tr. 2/22-23; ex. A-5)

       37. Lot 1-1 failed the LAT due to leakers and was rejected (R4, tab 60 at 5;
ex. A-5).

        38. Mr. Bowen testified that the leakers in Lot 1-1 occurred as a result of the
failure of a PSI vendor to properly re-anneal the outer containers of the MK 124s,
which created problems when a unit was crimped (tr. 3/173-74). As a result, leaking
was observed at the crimps around the 0-ring (tr. 3/132). Accordingly, the lot was
rejected (R4, tab 60 at 5; ex. A-5). Once the issue was brought to PSI's attention, the
vendor was able to correct the issue (tr. 3/173-74).

        39. Lot 1-2 failed the LAT due to long display times from the smoke end of the
MK 124 (tr. 3/141). During the low temperature function test 12 signals, out of the
sample of 20 signals, produced smoke displays longer than the maximum smoke
display time of 25 seconds (R4, tabs 51, 285 at 5; see finding 17). The longest smoke
display time was 30.29 seconds (R4, tab 283 at 3). Additionally, 6 units, out of a
sample of 20 units, produced smoke displays longer than the maximum display time of
19 seconds during the TV function test (R4, tab 283 at 1; see finding 17). Mr. Bowen
testified that witnesses to the test agreed that even though display times were long, the
display of smoke "was continuous, was robust, and was significant" (tr. 3/141). PSI
ultimately submitted Request for Deviation (RFD) No. 30606-8476-D012 (RFD 12),
dated 28 November 2006, asking to extend the acceptable display time criteria for Lot
1-2 to 31 seconds. RFD 12 was approved, and Lot 1-2 was accepted on deviation.
(R4, tab 51)

       40. Lot 1-3 passed all inspections and was accepted by the government (ex. A-5).

7
  During the hearing, the government objected to appellant's exhibit, marked as Exhibit
        A-5, stating that there were inaccuracies with some of the data presented. The
        document was admitted but the government was allowed the opportunity to
        question witnesses in order establish inaccuracies in the data. (Tr. 2/18-20) Any
        reference made to Exhibit A-5 refers to information that was either not disputed
        by the government or that the government did not show to be inaccurate.
8 For the purposes of this decision, we will remove extraneous zeroes from the lot

        numbering system; Lot 001-002 will be referred to as Lot 1-2.

                                           17
        41. On 19 January 2007, PSI submitted an LAT report to the contracting
specialist indicating that Lot 1-4 failed the LAT due to long display times from the
smoke end of the MK 124. Nineteen units from a sample size of 50 units produced
smoke displays longer than the maximum display time of 19 seconds during the function
test. (R4, tab 283 at 9) The longest display time was 22.03 seconds (R4, tab 283 at 12).
The lot was accepted on deviation (ex. A-5).

      42. On 24 January 2007, PSI submitted RFD No. 30606-8476-DOB (RFD 13).
In Box 22, Description of Deviation/Waiver, it stated:

                Present requirements: WS 13697N, Para. 3.5.1.1, Table I;
                Smoke Max Bum time for sealing function is 19 to 25
                seconds. The intent is that a full smoke column will be
                viable during this time frame. To have slightly longer
                column (plume) of smoke will not have an effect on Form
                Fit or Function as long as the Minimum to Maximum
                Smoke column is meet [sic].

In Box 23, need for Deviation/Waiver, it stated:

               We respectfully request, at no cost to the Government, a
               Deviation from the requirement maximum of 19 seconds to
               a maximum of 25 seconds for the smoke bum on this
               Contract W52PIJ-04-C-0098 and all Mods.

By letter dated 5 February 2007, the government approved the request and agreed to
incorporate the change into the contract. (R4, tab 55)

        43. While Box 22 describes the sealing function specifically, it appears that the
parties treated RFD 13 as having raised the maximum smoke display times for all
function tests to 25 seconds throughout Interfixes 1, 2 and 3. 9 Mr. Bowen testified that
RFD 13 changed the maximum smoke display time to 25 seconds "irrespective of...the
preconditioning environment" (tr. 3/78; see finding 26 n.3). The individual test data
sheets for Lot 1-6 lists the maximum smoke display times for all tests as 25 seconds.
It also lists the longest smoke display times for signals tested in each preconditioning
environment. Across multiple tests, the longest smoke display times are longer than
the maximum display times listed in the "Test Reference of Table I" at~ 3.5.1.l(d) of
Specification 13697N but less than 25 seconds (R4, tab 283 at 24; see finding 17). All


9   The government describes the effect of RFD 13 in its brief stating that it "change[d] the
        maximum smoke display times listed in [Spec 13697N] to 25 seconds for the
        duration of the contract, regardless of preconditioning environment" (gov't br. ~ 21).

                                            18
are marked as conforming signals; there is no evidence that the government objected
to these reportings (R4, tab 283 at 24). There is similar test data across the lots;
signals showed smoke display times longer than their respective originally stated
maximum display times but less than 25 seconds and were not marked as failures on
the individual test data sheets (see, e.g., R4, tab 193 at I 0, tab 282 at 51, tab 283 at
68). In some instances, a government representative's initials appear at the bottom of
the individual test data sheets (see, e.g., R4, tab 282 at 51). However, the scope of the
change implemented by the incorporation of RFD 13 into the contract became an issue
during the performance of Interfix 4 (see findings 147-48).

        44. In describing the purpose of the maximum smoke display time cap in the
contract, Mr. Bowen testified that the cap is to ensure that the smoke expelled is robust
and thick enough that it can be seen from a reconnaissance craft even if disbursed by
wind. Mr. Bowen also testified that around 30 seconds had always been a working
maximum smoke display time on accepting an extended display times. (Tr. 3/166)
However, PSI personnel testified that throughout contract performance they were
under the impression, as a result of comments from government personnel including
Mr. Bowen, that signals burning a "little longer" were not a problem and may even be
helpful to the signal user, provided the smoke display was consistent and robust
(tr. 2/62-63, 319, 30).

       45. Lot 1-5 passed all inspections and was accepted by the government (ex. A-5).
There is no evidence in the record about the smoke display times of the MK 124 samples
tested during Lot I-S's LAT.

      46. In March 2007, Lot 1-6 failed to meet the test requirements due to long
smoke display times during low temperature function testing. The LAT report
provides:

               Twenty signals (SIN [serial number] 41-60) were tested
               and were not in conformance with the requirements.... The
               following defect was noted.

                       (a) A total of 15 signals had smoke display times
               greater than the 25 second maximum and failed to meet the
               requirement of [Specification l3697N] paragraph 3.5.1.1
               with the application of [Deviation 30606-8476-D013 (RFD
               13)].l101 The failure is classified as a major (Ml03) defect,


10   The LAT report suggests that RFD 13 changed the maximum smoke display time
         for low temperature preconditioned samples. However, the Test Reference for
         Table I table as originally provided in Specification 13697N allowed a
         maximum smoke display time of 25 seconds for low temperature function

                                            19
                with an acceptance criterion of accept 2, reject 3 in
                accordance with [Spec 13697N] table I.

(R4, tab 283 at 23) The longest smoke display time was 33.2 seconds (R4, tab 283
at 24). PSI submitted RFD No. 30606-8476-D014 (RFD 14), dated 20 April 2007,
requesting to extend the maximum display time to 34 seconds for Lot 1-6. The RFD
was approved, and Lot 1-6 was accepted on deviation (R4, tab 56).

        47. According to Mr. Bowen, Lot 1-7 was rejected due to tight trigger
assemblies. The MK 124 is designed to be one hand operable. During testing of Lot
1-7, two signals were determined to be noncompliant because they could not be
triggered by a thumb or a forefinger; the government classified this problem as a
workmanship issue. After the initial failure, PSI performed a 100% screen on the lot
to cull all tight trigger assemblies, reducing the quantity of Lot 1-7. The units that
passed the screen were resubmitted for limited testing to establish that the cull had
been successful and tight trigger assemblies had been removed from the lot. PSI then
submitted a proposal to rework the trigger assemblies of the signals removed during
the screening process, which the government approved. PSI performed the rework and
submitted the reworked lot, designated Lot 1-7 Alpha (A); the term Alpha is used to
indicate that the lot was previously submitted, reworked and then resubmitted. When
a sample from Lot 1-7A was tested, a couple of trigger assemblies were still tight.
Accordingly, PSI performed a second 100% screening and culling operation, after
which Lot 1-7A was accepted. (Tr. 3/145-47)

        48. Lot 1-8 was submitted and failed the LAT in June 2007 due to long smoke
display times during low temperature function testing. Five units out of a sample of
20 units had smoke display times of greater than the 25 second maximum. 11 The longest
smoke display time was 26.61 seconds. PSI submitted RFD No. 30606-8476-D015
(RFD 15), dated 26 June 2007, requesting that the government accept Lot 1-8 with the
five time failures. The government approved RFD 15 and Lot 1-8 was accepted on
deviation. (R4, tab 57 at 3)

       49. Lot 1-9 passed the LAT and was accepted by the government (ex. A-5).
There is no evidence in the record about the smoke display times of the MK 124
samples tested during Lot 1-9's LAT.



         testing (see finding 17). RFD 13 made no change to the maximum smoke
         display time for function tests performed on samples that had undergone low
         temperature preconditioning.
11   From the beginning of contract performance, the maximum smoke display time for
         low temperature preconditioning function testing was 25 seconds (see
         findings 17, 46 n.10).

                                             20
       50. Mr. Terry Goodrich, a manufacturing engineer for appellant on the MK 124
contract in 2006, testified that PSI continued to experience problems with leakers
throughout Interfix 1 (tr. 2/155). PSI implemented a process of in-house testing all
manufactured signals for leaking prior to submitting a lot for the LAT, and during the
in-house tests, it continued to discover leakers (tr. 2/155-56, 3/173).

        51. Appellant alleges that the LATs for Lots 1-2 through 1-9 also found leakers
during the sealing test. Mr. Goodrich testified that during Interfix 1, when a lot failed
the sealing test, PSI performed a 100% screening to check for leaks. This screening
was either observed by a QAR or Mr. Bowen or, if unobserved, following the
screening, the government would pull a sample from the reworked lot and test again.
(Tr. 2/157) Mr. Goodrich's testimony is the only evidence offered to support
appellant's allegation that the sealing tests for Lots 1-2 through 1-9 revealed leakers.
Mr. Bowen contradicted Mr. Goodrich's testimony; Mr. Bowen testified that no
leakers were identified during the LATs for Lots 1-2 through 1-9 (tr. 3/149).
Furthermore, there is no contemporaneous documentation in the record that indicates
that Lots 1-2 through 1-9 failed the sealing test. Accordingly, we find that there is
insufficient evidence of failures of the sealing test during the LATs for Lots 1-2
through Lot 1-9, and thus no need for the government to agree to PSI screening the
lots for leakers with government witnesses present.

       52. PSI submitted Lot 1-10 for the LAT. The LAT revealed multiple leakers
during the sealing test. Concurrently there were long ignition times 12 during the
function test. PSI attempted to rescreen the lot to cull the leakers. (Tr. 3/150) There
is no contemporaneous documentation in the record concerning this rescreening, and it
is unclear whether the government approved the process. Regardless, neither party
disputes that PSI performed a 100% screening of Lot 1-10 for leakers following the
LAT but continued to find leakers when it internally screened the reworked lot. The
government rejected Lot 1-10. (Tr. 2/158, 3/86, 149-51)

       53. Following the failure of Lot 1-10, PSI stopped further production of Lot 1-11
and submitted the lot, as it was, for the LAT. Lot 1-11 failed the LAT due to leakers and
was rejected by the government. (Tr. 2/158, 3/86, 149-51)

         B. Transition from lnterfzx 1 to lnterfix 2: The Disk Change

       54. PSI became concerned that the root cause of the leaking defects was the 433L
disk. At the time, PSI believed that the production of the 433L disk had changed and




12   This is the time from when a signal is triggered to when smoke or flare displays
         (tr. 2/158; see finding 17).

                                             21
that, as a result, the disks they were receiving were of a poorer quality and causing the
leakers. 13 (Tr. 3/86-87)

        55. PSI began conducting engineering tests to look for an alternative sealing disk.
PSI created three sample sets of 100 MK 124s. Each set was manufactured using a different
sealing disk. One set was manufactured using the 433L disk, used during lnterfix 1. The
two alternative sealing disks were the 3M 363L High Temperature Aluminum Foil/ Glass
Cloth Tape (363L disk) and the 3M 427 Aluminum Foil Tape. PSI then tested the samples
in accordance with some of the LAT test procedures, including the sealing test, in the
presence of an NSWC Crane engineering representative. (R4, tab 210 at 2; tr. 2/158-59) As
a result of the testing, PSI determined that the 363L disk worked well (tr. 2/158).

        56. The 363L disk has an adhesion strength of 67 ounces per inch width and a
total thickness of7.3 mils (R4, tab 210 at 3). In comparison, the 433L disk used to
manufacture Interfix 1 has an adhesion strength of 3 8 ounces per inch width and a total
thickness of 3 .5 mils (ex. G-1 ).

       57. On 5 November 2007, PSI submitted RFD No. 30606-8476-DOl 7 (RFD
17). In Box 22, Description of Deviation/Waiver, it stated:

                We respectfully request, at no cost to the Government,
                Variance of Average Material thickness from 3 .4 Mil. to
                7.3 Mil. Further, confirm that Average characteristics
                noted in table (other than thickness) are minimums, not
                nominal.

In Box 23, Need for Deviation/Waiver, it stated:

                Recommended product (3M 433L) is no longer compliant
                with drawing requirements. Alternate product( s) have
                been found that meet/exceed the noted thickness consensus
                interpretation of characteristics are as minimums (except
                thickness) product data sheets and report from
                Engineering/Qualification Testing performed by PSI and
                witnessed by NSWC Crane are attached.

(R4, tab 210 at 1) Attached to RFD 17 was a brief summary of the engineering testing
PSI performed on potential replacement sealing disk candidates. It provides that
''testing was performed ... to assure capability of new material to be used on all future



13   Although it was believed by PSI that 3M's production facility had relocated to
         Mexico (tr. 3/86-87), this was later determined to be untrue (R4, tab 289 at 1).

                                             22
manufacture of [the MK 124 under the contract]." PSI reported the testing results as
follows:

                 All Units functioned within limits except for the two (2)
                 noted below.



                Note: we had one (1) misfire due to ice on the striker
                assembly (Cold test) and one short candle bum on the
                Smoke side. Both were utilizing the 427 Aluminum Foil
                Tape material.

                Neither failure was a result of the Sealing Disk
                Material.

(R4, tab 210 at 2)

       58. By letter dated 26 November 2007, the government approved RFD 17 and
agreed to incorporate the change into the contract. The letter stated:

                        Enclosed are RFDs 30606-8476-D016, PAN
                R07Y7009 entitled: requirement to dry heat pad in vacuum
                oven; and RFD 30606-4876-DOl 7 [RFD 17], PAN
                R07Y7010 entitled: change in material for foil tap [sic],
                drawing 211366 [sic]. These RFDs are forwarded for
                incorporation into the contract in accordance with the
                Changes Clause subject to changing the classification to
                "Minor" in blocks 6, and 14c to correct typographical
                errors.

                       An authorized representative of your company is
                required to sign a copy of the letter and return it to the
                Procuring contracting Officer (PCO)C 14l as
                acknowledgement and acceptance of the above terms and
                changes as described above. Signature waives any and all
                claims for equitable adjustment attributed to such facts and
                circumstances resulting from the changes. These changes
                are effective on the date the following is executed ....



14
     The CO is often referred to as the procuring contracting officer (PCO) in contract
         documents and in the parties' correspondence (see, e.g., R4, tab 85 at 2).

                                             23
PSl's engineer manager signed the letter on 29 November 2007. (R4, tab 62 at 1)

      59. The parties bilaterally executed Modification No. P00021 (Modification
P00021) in January 2008. The modification revised the delivery schedule and
incorporated two RFDs, including RFD 17, into the contract. It provided in part:

              1. THE PURPOSE OF THIS MODIFICATION IS TO
              DO THE FOLLOWING:



                  B. INCORPORATE RFDS 30606-8476-D016 PAN
              R07Y7009 REQUIRING TO DRY HEAT PAD IN
              VACUUM OVEN, AND RFD 30606-8476-D017 [RFD
              17] PAN R07Y7010 TO CHANGE MATERIAL FOR
              FOIL TAPE UNDER DRAWING 2113661 AT NO
              ADDITIONAL COST TO EITHER PARTY. SEE HQ,
              ASC LETTER DATED 26 NOVEMBER 2007
              INCORPORATED AT ATTACHMENT 043.

The modification included attachments and enclosures. The modification included an
approved copy of RFD 17 as Enclosure 2, and it included the signed copy of the
26 November 2007 letter as Attachment 043. (R4, tab 63 at 3, 25-26, 28)

       C. Interfix 2

       60. PSI began a second round of production using the 363L disk in the
manufacture ofthe MK 124. The second round of production was called Interfix 2.
(Tr. 3/152-53, ex. A-5)

       61. PSI submitted Lot 2-1 for the LAT in January 2008 (R4, tab 282 at 44).
PSI submitted Lot 2-2 for the LAT at the same time (id. at 32). The LAT reports for
Lot 2-1 and Lot 2-2 are both dated 17 April 2008 (id. at 32, 44 ).

        62. Both lots failed the temperature and humidity (T&H) test. During Lot 2-1 's
LAT 10 units from a sample size of 20 units failed the T&H function test. During Lot
2-2's LAT, 13 units from a sample of20 units failed the T&H function test. The cover
letters of both LAT reports addressed the T &H failure in the same way. The letters
stated:

             Sealing Disk failed to withstand Temperature & Humidity
             Testing.



                                          24
                     This constitutes a Lot rejection as specified in WS
              13697N, Table I Inspection Plan, "A" plan with paragraphs
              4.5.2.4 and4.5.l.l.

(R4, tab 282 at 32-33, 44-45)

       63. PSI's Lot 2-1 LAT report also indicated that "Two (2) minors were noted;
Igniter assemblies separated from the can, post function" (R4, tab 282 at 45). The
attached individual test data shows a total three notations indicating that the trigger
assembly separated from the MK 124 canister. On the TV test data sheet there is a
notation reading "TRIG ASSM OFF." There are two "Trip Assembly came off'
notations on the outside function test data sheet. (Id. at 46-4 7)

       64. The Lot 2-2 LAT report similarly indicated that "One (1) minors [sic] was
noted; Igniter assemblies separated from the can, post function, when the expended
unit was tossed and hit the ground" (R4, tab 282 at 32). The attached individual test
data shows a total two notations recording that the trigger assembly separated from the
MK 124 canister. There is one notation on the TV test data sheet and one notation on
the individual test data sheet for the outside function test. (Id. at 34-35)

       65. The parties dispute the timing of the trigger assembly separations observed
during the LATs for Lots 2-1 and 2-2. The government alleges that all separations
occurred post function, after the flare end oftlie MK 124 had stopped burning.
Appellant alleges there was one separation during function observed in each lot's
LAT. Three individuals testified about their recollection of the separations observed
during the testing of Lots 2-1 and 2-2.

        66. The responsibilities of PSI's lead test technician, Mr. Darryl Suber, during
the MK 124 LATs included observing the tests and recording the results. Government
personnel, particularly Mr. Bowen, directed Mr. Suber to make notes on the test data
sheets, like the trigger assembly notes. (Tr. 3/6-7, 13, 17) Mr. Suber testified that he
remembered at least one flare burning for approximately 15 seconds and then a trigger
fell off, after which the flare continued to bum. He also testified that he witnessed two
separations during an LAT; one separation occurred after functioning, and the other
occurred during functioning. Mr. Suber was not certain but to the best of his
recollection, he believes that these instances occurred during the LAT for Lot 2-2.
(Tr. 3/6-7, 13-15)

      67. Mr. Goodrich recalled one trigger assembly falling off "at the end of the
burning on the flare side" during the LAT for Lot 2-1 (tr. 2/160).

       68. Mr. Bowen also witnessed trigger assemblies falling off during the LATs
for Lots 2-1 and 2-2. He testified that all separations occurred post function.


                                           25
(Tr. 3/111-12) He also testified that ifthe separations had occurred during function,
the samples would have been marked as failures (tr. 3/117). Additionally, Mr. Bowen
testified that having witnessed the separations in testing Lots 2-1 and 2-2, he initiated a
conversation with PSI' s engineering manager during which he informed PSI that
separation did constitute a failure but that the government's enforcement of the
specification concerning separation was limited by the language of the specification
that prohibited only separation during function. During this conversation it was
determined that PSI would make a notation of the separation and identify it as a minor
defect. (Tr. 3/111-12)

       69. We find that there is no evidence that the government was aware of a
separation during functioning of an MK 124 during the LATs for Lots 2-1 and 2-2.
PSI included no such detail in the LAT reports submitted to the contract specialist.
Furthermore, Mr. Bowen's testimony shows that he was concerned about the
separations post function but felt that the language of the specification did not prohibit
a separation after functioning (tr. 3/111-12).

       70. Both lots were accepted on deviation under Condition Code B (ex. A-5).

        71. Lot 2-3 failed the LAT in February 2008 due to short bum times (tr. 3/153;
ex. A-5). During manufacture ofLot 2-3, PSI lost its calibration control on the press
operation used to manufacture the flare. As a result the flares produced lacked the
appropriate quality and density of material. This resulted in multiple flares burning for
less than the required minimum bum time. (Tr. 3/153) The government ultimately
accepted the lot under Condition Code B as part of a settlement agreement between the
parties (R4, tab 78 at 3).

       72. Following Lot 2-3's failure, on 6 May 2008, the government issued a stop
work order (R4, tab 78 at 3; tr. 2/15, 31177, 4117). During the suspension of work
under the stop work order, PSI laid off the majority of its workforce hired for the
contract (tr. 2/16-17).

       73. The government lifted the stop work order by letter dated 13 January 2009
(R4, tab 70 at 3). PSI hired a new work force at the restart of production under the
contract (tr. 2/16-17).

       D. lnterfix 3

       74. PSI restarted production under Interfix 3 (tr. 2/15). Production of the MK 124s
under Interfix 3 utilized the 363L disk (ex. A-5).

      75. Due to the halt in production under the stop work order, the first lot
produced under Interfix 3, Lot 3-1, was tested in accordance with FAT procedures


                                            26
ratherthan LAT procedures (tr. 3/155). Lot 3-1 passed the FAT and was accepted by
the government (tr. 2/15, 3/155).

       76. PSI submitted Lot 3-2 for the LAT on 15 September 2009. 15 The lot failed
due to the observation of one leaker during the sealing test. PSI's LAT report states:

                 One unit s/n 110 of the Static Ambient group failed the
                 Seal Integrity test. This failure is criteria for lot failure. It
                 is hereby recommended that the entire lot be subjected to
                 Water Submersion testing with 100% DCMA QAR
                 witnessing.

(R4, tab 193 at 7)

       77. There are two notations on the Lot 3-2 LAT report's individual test data
sheet for the high temperature and low temperature function tests that state "Housing
fell off' (R4, tab 193 at 17). This indicates a trigger assembly separation (tr. 3/117).
There is no indication of the timing of the separation. The two samples with this
notation were not marked as failures. (R4, tab 193 at 17)

         78. Lot 3-2 was initially rejected by the government (tr. 3/155). PSI submitted·
RFD No. 30606-8476-0023 (RFD 23) to the government requesting that it be allowed
to perform a 100% leak test screening of the lot to be witnessed by DCMA (R4;tab 73
at 3; tr. 3/155-56). RFD 23 proposed: "Following this screening, ifthe leak test
passes, this lot to be considered as passing." Box 23, Need for Deviation/Waiver of
the RFD, states: "This lot was rejected due to failure of one unit of the Lot
Acceptance Test Sample, s/n 110. This failure was caused by a missing 0-ring." PSI
described the Corrective Action taken in Box 24 providing "(r]epr[i]mand of
responsible employees. Simplification and reorganization of operation instruction
sheets for clarity, to assist operators in proper execution at assembly." (R4, tab 73 at
3) PSI proposed a process for the leak testing; it mirrors the sealing test procedures
described by Specification 13697N (id. at 5-6).



15   It appears that by no later than Lot 3-2, all testing, with the exception of T&H
         testing, was performed at PSI's test lab in Georgia. On 27 August 2007, the
         parties bilaterally modified the contract to move Plan B testing from the
         government testing facility to PSI's facility (R4, tab 60 at 3). At some point,
         Plan A and FAT testing were also moved to PSI' s facility. The record does not
         include a contract modification changing the location for these tests. However,
         the LAT and FAT reports all state that testing was performed at PSI (see, e.g.,
         R4, tabs 282 at 2, 131 ). The T &H test continued to be performed at the
         government's facility after the other tests changed location (R4, tab 282 at 8).

                                                27
      79. The government approved PSI' s request in exchange for additional units of
the MK 124, and the change was incorporated into contract (R4, tab 73 at 1, tab 77 at 3).

       80. Due to the need to coordinate the schedules of PSI and the government
witnesses for the tests, it was approximately two months before PSI could begin the
proposed leak screening. Screening took approximately 80 hours. (Tr. 3/156) After
PSI's screening, Lot 3-2 was accepted (ex. A-5).

              1. Lot 3-3

        81. During the function test of Lot 3-3's LAT, one signal exhibited a critical
defect of the separation requirement (R4, tab 194; tr. 2116, 3/118; see finding 17).
PSI' s quality assurance and technical director described the incident in an email to the
CO. He stated:

              During routine testing operations, at about 10:30 am, one
              unit, local sin 21 failed to properly function. Upon
              initiation of the Smoke end of this signal, the contents of
              the smoke candle disintegrated, resulting in ejection of the
              candle and most of the internal components. Parts &
              candle debris were scattered over approximately a 14 ft.
              distance down range. The outer tube with associated
              attached parts was located approximately 141 feet
              downrange. No injuries or property damage occurred.

(R4, tab 194 at 1) Four additional signals in the sample group exhibited separation
during function but with less extreme displays (R4, tab 208 at 2).

        82. Following the failure, Lot 3-3 was rejected, and DCMA issued CAR
No. 9295-0098 (R4, tab 208). PSI suspended production activities in accordance with
the Critical Characteristics clause of the contract (R4, tab 194 at 1, tab 208 at 2;
tr. 3/119; see finding 7).

        83. PSI conducted a failure analysis and determined the sole root cause was
poor crimping of the MK 124 on the flare end (R4, tab 209 at 1; tr. 2/16). PSI
determined that its new employees, those hired when MK 124 production was
restarted for Interfix 3, were short cycling the press leading to improper crimps
(tr. 2/16-17).

        84. PSI submitted a response, dated 3 December 2009, to DCMA's CAR. In
its response, PSI requested "permission to rework Lot 003-003 by recrimping 100% to
bring the rounds within engineering specification" and concurrently requested
"permission from the PCO to restart production on the next lot." PSI proposed the


                                           28
following as part of the corrective actions to be taken by PSI to prevent recurrence of
the root cause of the deficiency: "An operation sheet is being created that requires
100% torque of the units to verify proper crimp [as part of PSI's production], rather
than performing the current sample torque." (R4, tab 209 at 1) PSI also altered the
crimp machine to automatically cycle to prevent the short cycling of the press (R4,
tab 195 at 6; tr. 2/34 ).

      85. PSI submitted rework procedures for Lot 3-3 for government approval.
The CO conditionally approved the rework procedures by letter dated 8 February
2010. (R4, tab 195 at 2-3)

        86. Sometime after the testing ofinterfix 3, the government approached PSI
about working with it to develop an alternate sealing disk for the MK 124, and the
government engaged PSI in a separate joint contract with SAIC to find and qualify an
alternative sealing process and/or sealing material for the MK 124 (R4, tab 200 at 5;
tr. 2130, 3/134-36). Mr. Hirst testified that the primary purpose of the project was "to
get a sealing disk in place that would pass all the contract test requirements
consistently" (tr. 2/30).

              2. Lot 3-3A

       87. After receiving the government's approval, PSI began to rework Lot 3-3;
the rework procedures focused primarily on recrimping the MK 124 in order to solve
the separation issue (R4, tab 195; tr. 2/34). The QARs observed the recrimping of the
MK 124s (tr. 2/34).

       88. As part of the rework process, PSI performed a torque test on all the
recrimped signals. This torque test was performed internally by PSI during the
manufacturing process before the lot was resubmitted for a modified LAT. During the
torque test, a test technician would hold the signal by the middle of the outer container
and then attach a torque wrench to the trigger assembly (tr. 3/107). The torque wrench
was set to 20 inch pounds, in accordance with Note 10 of Drawing 3139733 (tr. 3/107;
see finding 28). Once attached, the wrench would rotate until 20 inch pounds was
achieved at which point the torque wrench would click free (tr. 3/107).

        89. The torque test was not one of the tests required by Specification 13697N
(R4, tab 22; tr. 31179-80). Rather it appears to have been a test performed by PSI as
part of its own quality inspections (R4, tab 195 at 7; tr. 3/96, 4111). Mr. Hirst testified
that the purpose of the torque test was to check that the requirement at Note 10 of




                                            29
Drawing 3139733 16 was met (tr. 2/133-34). During the rework, PSI performed the
torque test on all MK 124s produced as a means to check that the MK 124s were
crimped properly (R4, tab 195 at 3-7; tr. 2/3 5). It appears that prior to the LAT for
Lot 3-3, PSI performed the torque test on a limited sample of MK 124s produced
during a manufacturing cycle. After Lot 3-3's failure, PSI changed this internal
inspection process to require torque testing on all MK 124s. (See finding 84)

        90. The rework procedures, which included torque testing MK 124s after they
were crimped before they moved to the next manufacturing operation, were
conditionally approved by the government (R4, tab 195 at 2, 7). Mr. Cowart testified
that he was aware of the torque test prior to the rework of Lot 3-3. He testified that he
had witnessed the torque test while performing his sampling duties, wherein he
randomly witnessed lot production and pulled MK 124s for testing. (Tr. 3/207-08)
However, there is no evidence that the torque test was reviewed or approved by the
government at any time prior to Lot 3-3's rework. The record does not include a
proposed or approved quality management plan or AIE submission, 17 and no
government witness could remember the torque test being submitted for approval (see
tr. 3/179-80, 4/11).

        91. Following the rework, the lot was resubmitted as Lot 3-3A for a modified
LAT (R4, tab 196). Mr. Bowen testified that during the modified LAT, PSI chose to
perform, at their own risk, a torque test on all LAT units prior to the function test
(tr. 3/106). Similarly, Mr. Cowart testified that PSI chose to perform a torque test on the
test rounds in the low and high temperature sample groups, after they were conditioned
hot and cold. He testified that he had a conversation with PSI' s lead test technician
during which the technician informed Mr. Cowart that PSI had decided to do a torque test
on the sample rounds. In response, Mr. Cowart stated that the test would be an
unauthorized test and at the risk of the contractor. (Tr. 3/211) Furthermore, Mr. Hirst
testified that due to his concerns about another separation occurring, "each and every one
of those rounds was torque tested in the presence of the Government personnel watching
the test...to demonstrate that...these samples were crimped correctly" (tr. 2/35).

        92. Based upon the findings at~~ 88-91, we find that prior to the modified
LAT for Lot 3-3A, PSI performed the torque test during lot production as part of its
crimping procedures, prior to submissions of lots for either an LAT or FAT. The
criteria that trigger assemblies be capable of withstanding a torque of 20 inch-pounds

16
   Note 10 states: "After crimping, [both igniters] shall not be damaged and shall be
       capable of withstanding a torque of20 inch-pounds min with [the outer
       container] without relative movement" (see finding 28).
17 The contract defines the AIE as "Acceptance Inspection Equipment" (R4, tab 1 at

       23, ~ E-4). The government did direct PSI to update its AIE after the torque test
       procedure was revised during Interfix 4 (R4, tab 137; see findings 114-15).

                                           30
was in the contract (see finding 28), but there was no test specified in the contract to
check for compliance with the requirement (see generally R4, tab 22). The first time a
torque test was performed during a LAT was during the modified LAT for Lot 3-3A.
PSI proposed running the torque test in front of government witnesses to demonstrate
that the MK 124s met the torque requirements in the contract. At that time, it was
PSI' s decision to perform the torque test, and the government did not authorize
performance of the torque test during the modified LAT.

       93. Mr. Cowart testified about the risk of performing PSI's torque test on low
and high temperature preconditioned MK 124s. He stated:

              [W]hen you have, especially cold rounds and you have a
              rubber seal [the 0-ring] against a metal container and
              they're frozen .... [and] you try to torque it, you break the
              seal between that rubber and the metal casing.

(Tr. 3/211)

      94. During the modified LAT there were two nonconformities. The
government rejected the lot, and DCMA issued CAR No. 10075-0098, dated 29 March
2010. The CAR describes the nonconformities as follows:

              1.       On Tuesday, March 23, 2010, during the Lot
                     Acceptance Test (LAT), the following
                     nonconformance was noted; MK 124 round Serial
                     number 66 failed to pass the leak test; Accept on 0,
                     Reject on 1

              2.        On Wednesday, March 25 2010, during the Lot
                     Acceptance Test (LAT), the following round
                     number 24 had a flare igniter assembly come off
                     during function. This is a critical and the same
                     non-conformance that was found during the initial
                     testing of this lot. See CAR number 9295-0098.

(R4, tab 197 at 2) The Critical Characteristics clause was again implemented and the
government instructed PSI to perform a root cause analysis and required corrective
action be taken by PSI (id.; see finding 7).

        95. PSI responded to the CAR by letter dated 9 April 2010. The response
stated in pertinent part:




                                            31
               Issue I
               The leak test failure was due to a defective o-ring. PSI has
               issued a Supplier Corrective Action Request accordingly.
               The supplier's corrective action will be made available to
               the government upon receipt.

               Issue 2
               Lot 003-003 was recrimped I 00% to meet drawing
               requirements, with oversight from DCMA. Before
               function testing of the LAT sample, the extra prove-out of
               torquing the rounds I 00% to verify proper crimp was
               performed in the presence of Kevin Bowen, Dean Cowart,
               and Jimmie BerrymanP 81

               Unit # 24 was tested smoke-end first. The smoke end
               functioned properly. The unit was then reconditioned (hot)
               for flare testing. The flare housing worked itself off as the
               flare end burned. Otherwise, the unit functioned properly.

               PSI proved before the testing commenced that the crimp
               conformed to drawing requirements. The units were built
               to meet all requirements, yet the flare housing still
               detached itself from the outer container. This defect is a
               design flaw, and out of PSI's control. PSI's manufacturing
               process did not create this defect, nor does PSI have
               ownership of the product's design to correct the issue.

PSI also disputed the CAR's description of the separation deficiency. It stated:

               Note: DCMA's description of the deficiency likens this
               failure to the one experienced on this lot pre-rework (ref
               CAR 9295-0098.) The two are not the same. The cause of
               the original failure is understood to be bad crimps
               dispersed in the lot ....

               No bad crimps were discovered after the rework. All LAT
               samples were field verified for secure crimps by the
               government representatives with the torque tool prior to
               firing. All units functioned properly during the retest LAT.




18   The government disputes that Jimmie Berryman was present (R4, tab 197 at 6).

                                            32
              Past test history indicates that the flare igniter housing
              working itself free is a recurring problem. It has been
              witnessed during testing in previous LATs, and was not
              cause for lot rejection.

              PSI will submit a request for waiver for this lot.

(R4, tab 197 at 3-4)

       96. DCMA disputed some of PSI responses as they related to the separation
issue. In a letter dated 12 April 2010, DCMA stated, in relevant part:

              DCMA 's response: DCMA did not approve or agree to
              the additional retorquing test after conditioning. DCMA
              did agreed [sic] with the Navy Representative,
              Kevin Bowen, that the additional test was not in the
              specification but would allowed [sic] PSI to continue at
              risk.

In response to PSI allegations that the separation issue was a design flaw and had been
witnessed in previous LATs, DCMA responded:

              PSI has built approximately 12 previous lots prior to this
              critical non-conformity. In NO OTHER LOT did this
              non-conformity occur during LAT testing. It [sic] no other
              lot was this non-conformity brought to our attention or
              reported.

(R4, tab 197 at 5-7)

        97. The government disputes the efficacy of PSI' s torque test to establish that
PSI properly crimped the MK 124s. Mr. Bowen testified that PSI's torque test would
be able to show a gross failure of the contract requirement that there be no "relative
movement" between the trigger assembly and the outer container. However, he asserts
that, as there was no datum collected to verify the absence of movement, the test
would not reveal actual compliance with the relative movement requirement.
(Tr. 3/107-08) He further testified that his understanding of the no relative movement
requirement was that "[w ]hen you torque the ignition assembly with twenty inch
pounds it shall not ... have relative movement. Movement here being relative of the
trigger assembly relative to the outer container." He emphasized that no movement
was an absolute requirement. (Tr. 3196)




                                           33
       98. Based upon our findings in irir 88-97, there is insufficient proof that the
torque testing performed by PSI during the modified LAT proved proper crimps.

       99. PSI submitted RFD No. 8476-D024ROI (RFD 24RI), dated 13 April 2010,
for Lot 3-3A. In Box 23, Need for Deviation/Waiver, it stated:

               Separation of the Igniter housing during burning did not
               interfere with the proper ignition and burning of the flare,
               therefore should not be considered a defect.

               Leakage due to a defective 'O'-ring is a rare occurrence
               and cannot be prevented by the contractor.

(R4, tab I98 at 3)

        IOO. The government disapproved RFD 24RI, by letter dated 13 May 20IO,
stating that "[t]he basis for this disapproval is that this lot failed a critical requirement
(Trigger Assembly shall not separate during function) after being reworked to
specifically correct this flaw" (R4, tab I 98 at 2).

        IOI. PSI continued to assert that Lot 3-3A was a conforming lot and request
that the government accept the lot (R4, tab I 99). PSI maintained this position
throughout the rest of the contract's performance (see, e.g., R4, tab 82).

       I 02. By letter dated I I November 20 I 0, PSI submitted an additional response
to CAR No. 10075-0098 concerning Issue 2. The letter reiterates many of PSI's
statements made in the 9 April 2010 response. It also included the following
additional statements:

              PSI has determined the root cause of the discrepancy is due
              to the Sealing Disk. The thickness of the disk creates too
              much back-pressure, which caused the flare igniter
              assembly to work free regardless of crimp.



              PSI holds a MK 124 contract with Science Applications
              International Corp (SAIC) to assist the government in
              correcting technical issues with the design of the MK.124
              round, specifically to develop a solution for the problems
              and test failures associated with MKI24 sealing disks.
              This contract is to produce prototypes of government
              provided design or subcontractor developed design of


                                             34
              MK 124' s using alternate production methods to modify
              and/or replace the component Sealing Disk. Please see
              attached test reports for further information. (Three test
              reports total.)

              PSI' s root cause correction for the housing coming loose
              will be to use an alternate Sealing Disk once Engineering
              testing is complete, and new disks have been qualified.
              Currently, two disks are being evaluated for use on the
              contract. A thinner disk will create less pressure build-up,
              and will minimize the chance of the defect recurring.

(R4, tab 197 at 10-11)

       103. DCMA rejected PSI' s second response to the CAR because PSI did "not
address the documented root cause and corrective action." DCMA rejected the
response in part because PSI had not submitted any test reports to support its
conclusion that ''too much back pressure" was the root cause of the separation issue.
DCMA's rejection also noted:

              This CAR is an opportunity to document Root Cause and
              analysis of a detected and reported non-conformity. PSI's
              contract with SAIC came after this non-conformity
              occurred and is not part of the corrective action at this
              time.

The government instructed PSI to resubmit its corrective actions by no later than
8 December 2010. (R4, tab 200 at 6)

       E. Restart ofProduction

        104. Beginning in late 2010, there appears to have been a desire by both parties
to restart production under the contract as quickly as possible due to certain Air Force
funds attached to contract line item numbers ( CLINs) under the contract that were set
to expire on 30 September 2011 (R4, tab 175; tr. 2/45).

       105. Around the same time, Mr. Ryan Pierce was assigned as the new CO to
the contract (tr. 4/22-23).

       106. By letter dated 13 January 2011, CO Pierce outlined the steps PSI needed
to complete in order to receive approval to restart production. The steps included ( 1)
performance of a root cause investigation into the test failures; (2) submission of a
report on the investigation including recommended corrective actions; and (3)


                                           35
submission of a request to restart production. The letter also informed PSI that "due to
the production lapse of greater than 90 days, the Government is requiring a full First
Article Test (FAT)" and required PSI to submit an FAT plan and schedule for review.
(R4, tab 81)

       107. PSI submitted a third response to CAR No. 10075-0098 on 28 January
2011. PSI' s response reiterated many of PSI' s statements submitted in earlier
responses to CAR No. 10075-0098. It also stated:

              PSI' s root cause correction for the igniter assembly
              separation is to use an alternate Sealing Disk 3M 433 foil
              with higher adhesion strength. Based on a series of
              Engineering tests, this disk has demonstrated a lower
              bursting pressure with little or no igniter assembly
              movement after functioning. Use of a thinner disk will
              create less pressure build-up, and will minimize the chance
              of the defect recurring. The adhesion strength will be
              certified to 40 oz/in to assure a strong bond of the disk to
              the primer holder assembly.

(R4, tab 82 at 2-3)

       I 08. PSI submitted a series of documents in conjunction with its 28 January
2011 response including a Foil Seal Evaluation Test Report, a Root Cause and
Corrective Action Report, and a Sealing Disk Engineering Test Report (R4, tabs 82,
83). PSI also submitted a request to restart production and provided a FAT plan and
schedule (R4, tab 82 at 17, 22). PSI conditioned its request to restart production upon
the government's approval of the 3M 433 High Temperature Aluminum Foil Tape
(433 disk) (R4, tab 82 at 22). The proposed FAT plan and schedule is as follows:

              Detail inspections of piece parts - 4 weeks
              Build FAT samples - 2 weeks
              FAT test- I week
              Ship T &H samples to Crane - I week
              Conduct T &H test - 2 weeks

              Total time is I 0 weeks after government approval to
              proceed.

(R4, tab 82 at 17)

        109. The 433 disk is similar to the 433L disk used during production of
Interfix I. The primary differences between the two items is the backing material used


                                          36
on the foil tape and the adhesion strength. (Tr. 3/90-91, 93-94) The 433 disk has an
adhesion strength of 40 ounces per inch width - compared to the 3 8 ounces per inch
width of the 433L disk (ex. G-1). The 433 disk also has a different backing material
that allows for validation of the adhesion strength (tr. 3/93-94). Otherwise the two
disks have virtually identical characteristics (tr. 3/94; ex. G-1 ).

        110. On 7 February 2011, DCMA rejected PSl's 28 January 2011 response to
the CAR. DCMA found that "PSI did not effectively show how the back pressure was
measured [during its testing] and did not show any other investigation of other
possibilities" of causes of the trigger assembly separation defect. DCMA determined:
"Based upon the data submitted root cause in this instance is not conclusive. The test
data as presented appears to show more of a quality deficiency with the production line
than a sealing disc issue." (R4, tab 84 at 2)

      111. By letter dated 11 February 2011, the CO approved PSI's request to
proceed with the FAT. The approval letter stated:

                    This FAT will serve as objective evidence of
             effective implementation of necessary corrective actions
             for causes associated with previous critical defect failures.
             PSI will need to implement all necessary corrective actions
             before producing FAT samples. FAT samples shall be
             produced utilizing processes, equipment, and suppliers that
             will be used to manufacture scheduled CLIN deliveries.
             PSI will have successfully met all FAT requirements once
             the FAT report has been approved by the PCO.

(R4, tab 85 at 2) However, the letter also stated that it did not change the
government's position relative to CAR No. 10075-0098 as communicated by DCMA's
7 February 2011 letter (id. at 3).

       112. The CO's letter also requested an updated/tentative production and
delivery schedule for the CLINs remaining on the contract and PSI's agreement to
allow a government team on site at PSI to review implementation of corrective actions
and to plan for the FAT (R4, tab 85 at 3).

        113. PSI submitted an updated delivery schedule on 25 February 2011 setting
forth the following schedule:




                                          37
                                                  Date          Ouantitv
               FAT Complete                       22-Apr-11

               Lot 1                              17-Jun-11         5,400
               Lot2                               29-Jul-11         8,000
               Lot 3 -Priority CLINs complete     9-Sep-11          8,000
               Lot4                               21-0ct-11         8,000
               Lot 5                              12-Dec-l 1       10,000
               Lot6                               20-Jan-12         9,876

               Accept 003-003A                    20-Jan-12          8,537


               [Total]                                             57,813

(R4, tab 88)

         114. On 1-2 March 2011, the government conducted an on-site visit at PSI's
facilities. The agenda for the meeting included the following items: discuss FAT
planning and scheduling; discuss/review previous product failures; and review
corrective action implementation efforts to address identified root causes (R4, tab 89).
During the visit, the parties changed the date of the FAT to 29 April 2011 (R4, tab 91).
The parties also discussed how they would examine the MK 124's compliance with
Drawing 3139733's Major characteristic requiring that all trigger assemblies (igniters)
be capable of withstanding a torque of 20 inch-pounds minimum ''without relative
movement" (tr. 2/47; see finding 28). The government proposed drawing a line on the
MK 124 canister during PSI's torque test in order to have a visual aid to examine for
relative movement. Other than drawing the line, the torque test procedures were not
changed. PSI expressed concerns with the line drawing and ran torque tests and
function tests in the presence of the government personnel present in order to examine
the efficacy ofthe proposed line drawing. (R4, tab 99; tr. 2/47-50, 3/108, 4/42)

       115. By letter dated 17 March 2011, the CO addressed the torque test
requirements, stating:

               [T]he government does not agree with PSI's assessment
               that drawing a witness mark on the igniter housing and
               case prior to torque testing is a "new requirement".
               Testing on March 1 and 2, 2011 at your facility
               demonstrated that a visual inspection is not sufficient to
               see if there is relative movement between the two parts, a
               requirement that has been in the Technical Data Package
               (TDP) from the beginning of the contract.... The witness


                                           38
               mark is simply an aid to ensure that this long standing
               requirement is being met, not a completely new
               requirement. Therefore, this method is still a requirement
               during the FAT to ensure that the units meet the
               requirements of the TDP. To ensure the requirement is
               met, the Government recommends utilizing an ultra-fine
               permanent marker to draw lines perpendicular to the
               crimped seal across both the smoke and flare ends of the
               signal, as performed during the testing at PSI on 1-2 March
               2011. Each line should be drawn using a straight edge, be
               continuous from the igniter housing to the outer case, and
               be of sufficient length to visually indicate movement
               relative to each other.

                       In response to your request to recrimp any torque
               failures, it is the Government's position that it is a
               variation from normal production procedures. Since the
               FAT samples are supposed to be representative of the
               production units, your request to recrimp any torque
               failures is hereby disapproved.

(R4, tab 99)

        116. During the hearing, several witnesses testified about the decision to have
PSI draw a line on the MK 124s during PSI's torque test. Mr. Cowart testified that the
government did not have a problem with the PSI torque test process to assess the
crimping process until the trigger assemblies started separating (tr. 4/10). CO Pierce
testified that he issued the 17 March 2011 letter to communicate that the visual
inspection performed during the torque tests up through the production of Lot 3-3A
"was not sufficient to validate that there was no relative movement between the two
parts" (tr. 4/30). Mr. Bowen testified that the government determined that the line
drawing method, in conjunction with the torque wrench procedure, was the best
method to test the relative movement requirement without having to resort to costly
and/or destructive testing (tr. 3195-96, 183-84). Mr. Hirst testified that PSI considered
the line drawing to be a new test because the government stated that any movement of
the line during the torque test would be considered a failure (tr. 2/49).

      117. On 14 March 2011, PSI provided its proposed delivery schedule itemized
by CLINs (R4, tab 96). On 17 March 2011, the government accepted PSI's schedule
change for the completion of FAT units by 8 April 2011 (R4, tab 99).




                                           39
        118. Bilateral Modification No. P00034 (Modification P00034) was executed
by the parties on 25 March 2011. The modification revised the delivery schedule and
established the FAT schedule. It provided:

              Detail inspection of piece parts-4weeks. Complete by
              03/22/2011.
              Build FAT samples-3 weeks. Complete by 04/08/2011.
              Send T+H sample to Crane- Complete by 04/08/2011.
              FAT test-I week. Complete by 04115/2011.
              FAT Report- Submitted by 04/20/2011.
              Conduct T&H test-Complete by 05/06/2011.

(R4, tab 105 at 3)

      119. Prior to final execution of Modification P00034, the parties negotiated the
language of Paragraph B of the modification. As originally proposed by the
government, Paragraph B stated:

              B. Revise the delivery schedule for CLINs OOOIAQ ... as
              delineated in the following section B. As consideration for
              revising the delivery schedule, only NON-Air Force
              CLINs will be accepted under Condition Code: B status.
              All remaining Air Force CLINs Must be Condition Code:
              A material. Both parties agree that any Air Force
              CLINs/Quantities that have not been produced/invoiced by
              09 Sep 2011 will be removed from the contract at no cost
              to the Government.

(R4, tab 100 at 3) PSI specifically requested the removal of Paragraph B (id. at 1).
PSI also proposed revising the third sentence to provide: "In the event that
Pyrotechnic Specialties Inc. cannot produce/invoice Condition Code A units for the
Air Force by 09 Sept. 2011 they will be removed from the contract with no financial
obligation to PSI for unliquidated progress payments" (R4, tab 101). As executed,
Paragraph B of Modification P00034 did not contain such language. It provided,
"Revise the delivery schedule for CLINs OOIAQ ... as delineated in the following
section B," but did not address either party's financial obligation relating to items not
produced or invoiced as Condition Code A by 9 September 2011. (R4, tab 105 at 3)

       F. lnterfix 4

       120. PSI began production ofinterfix 4 using the 433 disk in the manufacture
of the MK 124 (tr. 2/51, 3/90).



                                            40
      121. PSI submitted 185 signals on 5 April 2011 as a first article sample lot, Lot
4A-1. The FAT was conducted from 12 April 2011through14 April 2011. PSI
submitted the FAT report on 21April2011. (R4, tab 129 at 4) The report provided:

                No failures beyond the allowed quantities have been
                experienced at this point, £191 with the exception of the
                following:

                    •   Forty two (42) units failed initial [Sealing] Test on
                        the Flare End.

                    •   Twenty one (21) units failed [Sealing] Test on the
                        Flare End after being subjected to the
                        Transportation Vibration Test.

                   •    Three (3) units failed [Sealing] Test after being
                        subjected to the 5 Foot Drop Test.

(R4, tab 129 at 9)

       122. In its email accompanying the FAT Report, PSI asserted the root cause of
the leakers was that the parts were crimped at 900 psi. The contractor indicated that it
had conducted limited testing in front of government witnesses and ascertained that the
leakers could be stopped by reducing the crimp pressure to the 700-750 psi range. The
contractor proposed that the government permit PSI to submit an additional test
sample of 59 signals, to include the 7 signals successfully tested on 12 April 2012.
Under the proposal, the additional sample would be tested for "crimp integrity, leakage
and separation after function." (R4, tab 129 at 1)

       123. Following directions from the CO to submit its proposal in writing and
provide additional detail about why additional testing was the best option, PSI
submitted a written request to perform retesting by letter dated 27 April 2011 (R4,
tabs 131-32). The request provided the following additional information:

                We are certain that the root cause of the leaking is that the
                parts were crimped at 900 psi. Extreme care was taken to
                produce units with impeccable crimp integrity. This was
                achieved. All samples passed the torque test.




19   The 40 foot drop test and the T&H test had not been performed at the time PSI
         produced the FAT report (R4, tab 129 at 9).

                                              41
              It was later found that crimping the parts at 900 psi places
              excessive pressure on the primer holder on the flare side of
              the MK 124. This can cause the primer holder to slightly
              bow and create a leak path .



              ... PSI proposes an additional test be conducted of 59
              samples. These units will be crimped at 700-750 psi. We
              request that the 7 samples successfully tested on 4/12111 be
              counted toward the total test sample. We will build the
              balance - 52 units and test for crimp integrity, leakage and
              separation after function.

             PSI believes that a successful outcome of this test coupled
             with the LAT results will clearly prove that all previous
             manufacturing issues related to this contract have been
             addressed and that we are ready to resume production.

(R4, tab 132) PSI proposed scheduling the proposed modified FAT for 16 May 2011 (id.).

       124. Crimping at 900 psi was an anomaly for PSI. Mr. Karlson testified:

             [PSI was] so wrought up about this new requirement of
             relative movement in this line [drawing a line during the
             torque test], that we decided we were going to increase the
             crimp pressure. Normally those rounds were crimped
             under a pressure of 700 to 750 psi. These rounds were
             purposely crimped at a higher crimp pressure, 900 psi.

(Tr. 2/51)

        125. On 4 May 2011, CO Pierce advised PSI that it had failed the FAT for Lot
4A-1 due to the leakers. However, the CO also approved PSI's request to submit
another sample for a modified FAT, subject to a number of conditions and changes to
PSI' s proposed modified FAT. The CO required PSI to produce sixty samples for the
modified FAT; PSI was not permitted to use the seven signals tested on 12 April 2011
as part of the sample lot. The CO also designated the tests to be performed during the
modified FAT and defined the sample size for each test; the CO identified more tests
to be performed than PSI had initially proposed. The CO provided test procedures and
stated that "[t]here will be no re-crimping permitted. If a unit fails the torque test
requirements, that data will be documented as a failure." The CO also required that



                                           42
"the Government witness 100% of the assembly and testing of this modified FAT."
(R4, tab 133 at 4)

      126. By letter dated 9 May 2011, PSI provided a schedule for the FAT. It
proposed testing from 31 May 2011 through 2 June 2011. PSI also stated the
production schedule would be impacted by the additional FAT; the first lot of signals
would be completed by 22 July 2011. (R4, tab 135)

         127. PSI objected to the CO's prohibition on re-crimping during the modified
FAT. It stated: "Our approved production process allows for re-crimping units that
fail this test. It is our belief that the FAT should mirror the production process" and
requested that the CO reconsider. (R4, tab 135)

        128. The only approved production process in the record is the conditionally
approved procedures for the rework of Lot 3-3, dated 18 January 2010. It provides for
the following steps to be completed after the crimps are visually inspected:

              11. Transfer each tray of completed assemblies to the
                  PSI-P-0877 inspection station and perform the torque
                  test on each completed assembly. Notify supervision
                  immediately of any failure to pass this inspection.
                  The crimp ring must be replaced immediately and
                  the part re-crimped, prior to continuing to the next
                  operation.

(R4, tab 195 at 6-7) It is unclear from the record whether the CO's disallowance of
recrimping precluded the recrimping described at Step 11 of PSI crimping process
during lot production or if it only disallowed recrimping if an MK 124 failed a torque
test performed during the modified FAT, what PSI referred to as the crimp integrity
testing.

        129. The CO disapproved, by letter dated 12 May 2011, PSI's request to recrimp
units for the modified FAT. The CO further required that a reference line be drawn on
the MK 124 during torque testing to identify any relative movement; this is the same
procedure that was followed during the initial FAT for Interfix 4. (R4, tab 137) PSI
agreed to conduct the modified FAT according to the CO's instructions (R4, tab 138).

         130. Due to a delay in the delivery of the sealing disks to PSI, the modified
FAT was postponed to 13 June 2011. When PSI notified the government of the delay,
it also indicated that the production schedule would be impacted; the delivery date for
the first production lot was changed to 5 August 2011. (R4, tab 139)




                                           43
      131. On 19 May 2011, the government requested that PSI provide a new
schedule for the balance of deliverables under the contract (R4, tab 140 at 1). By
memorandum dated 23 May 2011, the CO further provided:

                PSI still owes the Government a proposed production
                schedule revision as a result of the FAT delay. As you are
                aware, funding for 21, 112 units will expire for
                disbursement on 30 September 2011.... [U]sing the lead-
                times from the original schedule adjusted to account for
                receiving the modified FAT report on 22 June, it appears
                as though only 13,370 units will be delivered by the END
                of September 2011. Expiring CLINs must be invoiced by
                9 September 2011.... Any production invoiced after 9
                September 2011 MUST be applied to non-expiring CLINs
                as there will be insufficient time to process payment
                against expiring CLINs after this date.

                Request PSI provide an updated, more realistic schedule
                based upon your current component inventory and updated
                FAT schedule.

(R4, tab 141)

       132. On 26 May 2011, PSI proposed a new delivery schedule.

                                                  Date          Quantity
                FAT Complete                      16-Jun-11

                Lot 1                             5-Aug-11           5,400
                Lot2                              2-Sep-11           8,000
                Lot3                              21-0ct-11          6,000
                Lot4                              13-Jan-12         10,000
                Lot 5                             2-Mar-12          10,000
                Lot6                              13-Apr-12          9,876

                Accept 003-003A                   2-Sep-11           8,537

                [Total]                                             57,813

(R4, tab 142) By letter dated 9 June 2011, CO Pierce stated that he would not accept
Lot 3-3A unless PSI could provide adequate documentation that the critical defects
were removed from the lot or submitted a plan to remove the defects. The letter also



                                            44
required submission of a delivery schedule, broken down by CLIN, not including Lot
3-3A. (R4, tab 144 at 2, 4)

       133. On 14 June 2011, PSI informed the government of the need to change the
delivery schedule because PSI could not meet the total requirement for the
2 September 2011 deliveries due to the long lead time required to manufacture outer
containers. PSI proposed the following delivery schedule:

              8/5/11 - 5,400
              9/2/11 - 13,600
              1/13/12 - 10,000
              3/2/12 - 10,000
              4/13/12 - 8,925

(R4, tab 146 at 1)

       134. PSI conducted the modified FAT from 14 June 2011to16 June 2011.
The 60 signals submitted for the modified FAT were designated Lot 4A-2. (R4, tab
147 at 3) Lot 4A-2 failed the modified FAT (R4, tab 151). The FAT report noted the
following failures:

              Function, MlOl TV and High Temp. - Two Smoke End
              units [out of a sample of 20 units] did not function (Dud)
              in Transportation Vibration, reject on 2 failures. Two
              Smoke End units [out of a sample of 20 units] did not
              function in the High Temp Function group, reject on 2
              failures.

              Delay MlOl Cold - Ten Smoke End Low Temperature
              units [out of a sample of 20 units] failed the 3 second
              Delay time, reject on 3 failures

              DISPLAY Time M103 Cold - Nine Low Temperature
              units [out of a sample of 20 units] exceeded the 25 second
              maximum Display time, reject on 3 failures.

The longest smoke display time was 28 seconds. (R4, tab 147 at 6, 15-16)

        135. PSI addressed the failures and asserted that the cause of all failures was
the age of the ignition disks. PSI proposed replacing the ignition disks with new
materials and running limited testing to show that the age of the ignition disks caused
the failures during the FAT. PSI also proposed that "production of the first lot in the



                                           45
delivery schedule commence[] immediately after it has been proven that the age of the
ignition disks caused the failures." (R4, tab 149)

       136. DCMA issued CAR No. 30606-20110014 on 23 June 2011 and requested
a response by 7 July 2011 (R4, tab 150).

       137. CO Pierce issued a cure notice on 29 June 2011. It stated, in part:

                        You are notified that the Government considers
                your recent failure to pass consecutive First Article Tests
                to be a condition that is endangering performance of the
                contract. Therefore, unless the condition is cured within
                ten (10) days after receipt of this notice, the Government
                may terminate for default under the terms and conditions
                of clause 52.249-8, Default (Fixed-Price Supply and
                Service), of the contract. You are hereby requested to
                advise Ryan Pierce, Contracting Officer... as to how and
                when the problem will be cured. The response must
                outline a detailed plan of action for successful contract
                performance and completion, to include PSI's proposed
                delivery schedule for remaining/undelivered contract
                CLINs.

(R4, tab 152)

        138. PSI responded to the cure notice on 11 July 2011. PSI reiterated that the
age of the ignition disks caused the FAT failures. It also provided a summary ofthe
results of testing that it had performed using new ignition disks. PSI reported:

                The no function Dud problem has been cured by using new
                ignition disks. Remaining old ignition disks in storage will
                be scrapped.

                The delay and display time issue with the smoke end at
                Cold Temperature remains to be solved. The smoke
                candles used in the Modified FAT and PSI testing were
                made on May 16, 2011. The smoke candles that
                successfully performed at the initial FAT in April, 2011
                were produced on February 8, 2011. The May 16, 2011
                candles are bad and will be removed from inventory.

(R4, tab 156 at 2-3)



                                             46
       139. PSI's response also detailed its plans to conduct further testing and
included an action plan for contract completion. It stated:

              Further testing will be conducted this week to determine
              the integrity of the smoke candles in inventory. The effect
              of more thorough and vigorous brushing of the bore of the
              smoke candle will be evaluated. It is expected that the
              cure of the smoke delay and display problem at cold
              temperature to be in place by July 15, 2011.

              PSI will remain in production and start assembling Lot 1
              the week of July 15, 2011.

              ACTION PLAN FOR CONTRACT COMPLETION



              The Air Force CLINs will be completed by the
              September 2, 2011 requirement. Inventories of candles
              and subassemblies have been built ahead. The quantity
              required will be manufactured with an experienced crew of
              10 employees.

              PSI will recruit, hire and train additional employees over
              the next three months to meet the manpower requirements
              of the remaining part of the schedule.... Each employee
              will have to meet a qualification standard of job
              proficiency before working on the production line.

              All suppliers are able [sic] deliver raw materials to meet
              the requirements of the schedule provided below.

              SCHEDULE

              Lot 1 - 5,400 - Complete 8/5/11
              Lot 2 - 17,128 - Complete 9/2/11
              Lot 3 - 10,000 - Complete 1/13112
              Lot 4 - 10,000 - Complete 3/2/12
              Lot 5 - 5,397 - Complete 4/13/12

(R4, tab 156 at 3-4)




                                           47
       140. The CO requested, by letter dated 13 July 2011, additional information
from PSI concerning its plan to scrap old ignition disk and how PSI would identify the
bad candles. The government also raised concerns about PSI' s proposed delivery
schedule, particularly the size of Lot 2. 20 The letter also provided:

                Should the Government accept PSI' s proposed schedule,
                Lot 1 shall be tested via a combined FAT/LAT. This will
                entail testing in accordance with FAT requirements, less
                the 40' Drop test.

(R4, tab 157 at 2-3)

       141. On the same day, CO Pierce was copied on an email from a product
quality manager (PQM) involved in the contract to his boss, Ms. Miner. The email
was sent in response to Ms. Miner's inquiry about whether it was important for her to
attend an integrated product team (IPT) 21 meeting concerning the MK 124. (R4,
tab 290; tr. 4/116) In his response, the PQM stated:

                From the QA [quality assurance] perspective our
                recommendation is for the IPT to take necessary steps to
                terminate our contract with PSI. We will support the IPT
                and PCO in any direction necessary to protect Government
                rights in that process. To that effect we have been told that
                accepting PSI latest response and moving forward will
                give us the strongest case if the LAT scheduled for the first
                week of August fails.

                If PSI happens to pass an LAT, the test requirements are
                stringent enough to assess the quality of each lot.

The PQM also noted that there was "no time for additional testing not connected to
production." (R4, tab 290) There is no indication in the record that CO Pierce ever
responded to the PQM' s email.



20
     The proposed size of Lot 2 was 17,128 signals (R4, tab 156 at 4). Specification
         13697N states that the maximum allowable size of a production lot is 10,000
         signals (see findings 22, 35).
21   An integrated product team (IPT) is a team of various government representatives
         from different functional areas that can be formed in relation to a particular
         government program. The team, if formed, will meet to discuss contract
         performance issues relating to that program. The MK 124 program had an IPT.
         (Tr. 4/24-25)

                                             48
       142. PSI provided supplemental clarifications and a new proposed schedule on
14 July 2011. The government agreed to PSI's revised schedule via email on 18 July
2011. (R4, tab 159 at 1-2, 5) The agreed upon schedule is as follows:

                                     Production                        Accept
                     Ouantitv         Complete        LAT Date          Date
        Lot 1          5,400          8/5/2011          8/9/11-       8/17/2011
                                                       8/11/2011

        Lot2           9,416          8/19/2011         8/23/11-      8/31/2011
                                                       8/25/2011

        Lot3           7,712          9/2/2011          9/6/11-       9/14/2011
                                                       9/8/2011

        Lot4          10,000          1/13/2012         1/17/12-      1125/2012
                                                       1/19/2012

        Lot 5         10,000          3/2/2012          3/6/12-       3/14/2012
                                                       3/8/2012

        Lot6           5,397         4/13/2012         4/10/12-       4/18/2012
                                                      4/12/2012

(Id. at 5) PSI provided a breakdown of the schedule by CLIN on 18 July 2011 (R4, tab 162).

       143. The CO approved PSI's restart of production of the MK 124 under the
contract by letter dated 19 July 2011 (R4, tab 163).

       144. The parties bilaterally executed Modification No. PT0035, effective 25 July
2011 (R4, tab 165 at 1). The modification accepted PSI's responses to the cure notice. It
also revised the delivery schedule. The incorporated schedule was the schedule proposed by
PSI on 14 July 2011 broken down by CLIN. (R4, tab 165 at 3-12; see finding 142) The
modification also provided instructions for the FAT/LAT combination test. It provided:

                THE GOVERNMENT AGREES TO A FAT/LAT
                COMBINATION FOR LOT 1 WHICH IS SCHEDULED
                TO BE DELIVERED 17 AUGUST 2011 UNDER CLIN
                0003AA. SAMPLING REQUIREMENTS FOR THE
                COMBINED FAT/LAT WILL BE IN ACCORDANCE
                WITH WS-13697N REQUIREMENTS, MINUS THE 40
                FOOT DROP TEST REQUIREMENT.

(R4, tab 165 at 3)


                                         49
      145. The delivery dates established by Modification No. PT0035 were in effect
when the contract was later terminated.

                 1. Lot 4-1

        146. The first lot produced following the restart of production was designated
Lot 4-1. 22 The lot underwent the FAT/LAT test during the week of 8 August 2011.
(R4, tabs 167-68) Lot 4-1 failed the FAT/LAT due to long display times from the
smoke end of the MK 124. Seven out of the sample of 30 signals produced displays
longer than the maximum display time of 25 seconds during low temperature function
testing. (R4, tabs 170, 284 at 7) The longest smoke display time was 30.40 seconds
(R4, tab 284 at 11 ).

        147. PSI submitted RFD No. 30606-8476-D025 (RFD 25) on 25 August 2011
requesting to extend the maximum smoke display time to 30 seconds for Lot 4-1 for
low temperature testing (R4, tab 170 at 2). CO Pierce required PSI to update the RFD
to reflect that four units failed the TV function test due to long smoke display times.
Via email on 17 August 2011 the CO stated:

                [PSI] did not address the failures in the Transportation and
                Vibration (T&V) units. 4 units failed for exceeding the
                maximum burn time of 19 seconds as required by
                paragraph 4.5.2.3 in WS 13697N. The accept/reject
                criteria is accept on 3/reject on 4.

                I believe PSI assumes that the older RFD (R07U7055)
                [RFD 13] pertains to the T&V portion of the testing. RFD
                R07U055 only pertains to the Sealing Function (paragraph
                4.5.2.7) .... It does not change the requirements for any
                T&Vtimes.

(Id. at 1; see finding 17) According to the individual test data sheets, the longest
smoke display time during the TV function test was 23.20 seconds (R4, tab 284 at 14).
The CO instructed PSI as to how to revise the RFD, including providing guidance as to
the language to include in the RFD (R4, tab 170 at 1).

       148. CO Pierce's 17 August 2011 email marks a change in the government's
interpretation of RFD 13 and the extent to which it altered the test reference table at

22
     In some documents it is designated as Lot 4A-l, and in some documents it is
          referred to as Lot 4-1 (R4, tabs 168, 170). One of the FAT sample lots was also
          designated Lot 4A-1(finding121). We will refer to the lot submitted for
          testing in August 2011 as Lot 4-1.

                                             50
,-r 3.5.1.1 of Specification 13697N (see finding 17). During Interfixes 1, 2 and 3, the
parties mutually treated RFD 13 as changing the maximum smoke display times for all
signals, regardless of preconditioning environment, to 25 seconds (see finding 43).
The practical effect of this interpretation was to change the last column of the test
reference table at ,-i 3 .5 .1.1 to read:

TEST REFERENCE OF TABLE I                 FLARE        (SEC)        SMOKE       (SEC)
                                          Min          Max          Min         Max
Five Ft Drop (4.5.2.l)                    16           23           12          25
Transportation Vibration (4.5.2.3)        16           23           12          25
Temperature and Humidity (4.5.2.4)        16           23           12          25
High Temperature (4.5.2.5)                16           23           11          25
Low Temperature (4.5.2.6)                 16           23           15          25
Sealing Function (4.5.2.7)                16           23           12          25

(See findings 17, 43) Beginning with CO Pierce's email, the government treated the
effect of RFD 13 on the last column of the test reference table at ,-i 3.5.1.1 to be as
follows:

TEST REFERENCE OF TABLE I                 FLARE        (SEC)        SMOKE       (SEC)
                                          Min          Max          Min         Max
Five Ft Drop (4.5.2.1)                    16           23           12          19
Transportation Vibration (4.5.2.3)        16           23           12          19
Temperature and Humidity (4.5.2.4)        16           23           12          22
High Temperature (4.5.2.5)                16           23           11          18
Low Temperature (4.5.2.6)                 16           23           15          25
Sealing Function (4.5.2.7)                16           23           12          25

During Interfix 4 testing, the QARs required PSI to mark signals not meeting the
maximum smoke display time requirements of Specification 13697N, adjusted as
indicated above, as failures (tr. 2/80-81, 3/26). The QARs and CO also required any
RFDs submitted for consideration to list the maximum smoke display times in
accordance with the times listed in Specification 13697N, with the exception of the
sealing function which the government understood to be 25 seconds (R4, tab 170;
tr. 2/80-81, 3/26-27).

       149. PSI revised RFD 25 in accordance with the CO's guidance and
resubmitted it to the CO (R4, tabs 170, 177 at 4-5). By letter dated 25 August 2011,
the CO approved the revised RFD (R4, tab 177 at 2). Lot 4-1 was accepted on
deviation (ex. A-5).

      150. On 19 August 2011, PSI proposed a revised delivery schedule. It
proposed reducing the size of Lot 2 by approximately 4,000 signals and producing


                                           51
only 4,985 signals for the LAT scheduled for 23 August 2011. The schedule proposed
increasing the number of signals produced for Lots 3 and 6 to make up for the
reduction in the size of Lot 2. (R4, tab 172) PSI later pushed the test schedule back
for Lot 2; PSI requested the LAT be performed from 30 August 2011 through
1 September 2011 (R4, tab 174).                                            ·

       151. By letter dated 24 August 2011, CO Pierce stated that "[t]he Government
is amenable to modifying the current contractual schedule, subject to the following
terms and conditions, which will be memorialized in a modification to PSI' s
referenced contract." In discussing the government's conditions, the CO noted that
under the revised schedule, 2, 150 signals were designated to be completed after the
date the funds backing the signals would expire. In order to modify the schedule, the
CO required PSI to agree to "hold the Government harmless from any costs related to
any work done and/or preparations made for the terminated portion of the contract.. ..
In other words, the 2, 150 each signals will be terminated for convenience at no cost to
the Government." (R4, tab 175)

        152. On 29 August 2011, PSI proposed a second revised delivery schedule (R4,
tab 179). It proposed reducing the size of Lots 3 and 6 and postponed the LAT for Lot
3 until 13 September 2011 (id. at 3). The proposed schedule resulted in a shortfall of
5,015 signals. The proposal stated: "It is my understanding that the 5,015 rounds will
be Terminated for Convenience from the contract." (Id. at 2) PSI later clarified that it
understood that if the parties modified the schedule any termination for convenience
would be at no cost to the government (R4, tab 18023 ).

       153. While discussed, the contract was never modified to incorporate either of
PSI's proposed revised delivery schedules (tr. 4/74). CO Pierce testified that the
contract was never modified to include a revised delivery schedule nor was it changed
to incorporate an agreement to terminate the contract for convenience at no cost to the
government because subsequently "there was a Lot failure that placed the Contract in
delinquent status which essentially made this conversation kind of overcome by
events" (tr. 4/123-24). He testified that his offer to terminate the contract for
convenience at no cost to the government was based on the assumption that PSI would
continue to produce acceptable lots (tr. 4/70).

                2. Lot 4-2

      154. PSI submitted Lot 4-2 for the LAT on 29 August 2011 (R4, tab 180 at 3).
The LAT tests were performed at PSI's facilities in Byron, Georgia (id. at 3; see also



23   Tab 180 as originally provided in the government's Rule 4 file included subtabs a, b
         and c. The subtabs were ordered removed during the hearing (tr. 4/76).

                                             52
finding 76 n.15). Discussed below are the defective signals reported in PSI's LAT
report, dated 6 September 2011. 24

        155. Only signal number 40, from a sample size of 135 signals, failed the
sealing test (R4, tab 180 at 6). The acceptance criteria was accept on 0 reject on I
(finding 24). Mr. Hirst testified that after signal number 40 failed the sealing test, PSI
decided to continue to test the sample for "informational purposes." According to
Mr. Hirst's testimony, the government witnessed the "informational tests" performed
on signal number 40. (Tr. 2/143) According to the LAT report, signal number 40 was
designated as part of the 5-foot drop test sample group (R4, tab 180 at 6, 15). 25 After
signal number 40 was subjected to the 5-foot drop test, it passed the subsequent
sealing test (id. at 6). We find that it was PSI' s decision to continue testing· signal
number40.

       156. One signal, sample number 109, from a sample size of20 signals, failed
the sealing test following the TV test "due to a hole in the sealing disc on the Flare
End" (R4, tab 180 at 6). According to Mr. Hirst's testimony, this defect was caused by
mishandling during testing rather than a manufacturing defect. Mr. Hirst testified that
"we [PSI] made an error in how we tested it." PSI's test technicians failed to resecure
the end caps on the MK 124 before the TV test, which caused a sealing disk to tear
during the test. (Tr. 2/144-45) Mr. Cowart sent an email, dated 2 September 2011, to
CO Pierce and other government personnel about the testing of this lot. It stated, in
relevant part:

              Several disparities discussed, PSI left test area with round
              serial #I 09 to take pictures. "Product presented to the
              government for acceptance is the property of the
              government and under our control." We lost control of
              that one round for a short time when the round left for the
              photography session. PSI inadvertently repeated the
              horizontal drop test twice. PSI removed the TV rounds


24
    The LAT report does not discuss the results of the modified torque test, with the
         government-proposed line drawing methodology.
25 It is unclear from the record whether signal number 40 could have been replaced by

         a different sample signal for subsequent testing after it failed the sealing test.
         The Board notes that the sample lot pulled for the LAT totaled 135 signals;
         however, according to Specification 13697N's Table 1, only 115 signals are
         required for the tests performed subsequent to the sealing test under testing Plan
         A. This leaves 20 signals within Lot 4-2's sample lot potentially available to
         serve as a replacement for signal number 40. (R4, tab 180 at 6; finding 24)
         The government granted a request to replace test samples during Lot 4-1 's
         FAT/LAT (R4, tab 168).

                                            53
              from the cans without government oversight and they also
              removed the TV soaker rounds from the soak after we
              instructed them not to without Government oversight.

(R4, tab 180 at 20)

       157. Nineteen signals in a sample of20 signals produced smoke displays times
longer than 25 seconds during the low temperature function test (R4, tab 180 at 7).
The longest display time was 41.48 seconds (id. at 11).

        158. Three signals from a sample size of 20 signals were reported as producing
long display times from the smoke end of the MK 124 during high temperature function
testing. The reported display times of the nonconforming signals were 21.36 seconds,
19.05 seconds, and 18.31 seconds respectively. (R4, tab 180 at 7, 10)

       159. Four signals, from a sample of five signals, displayed long smoke display
times following the 5-foot drop test. The reported display times of the nonconforming
signals were 21.53 seconds, 23.19 seconds, 27.50 seconds, and 21.15 seconds
respectively. (R4, tab 180 at 7, 15)

        160. The government rejected Lot 4-2 on 2 September 2011 based upon the
lot's failure to meet the requirements of Specification 13697N. A QAR summarized
the reasons for the government's rejection in an email, dated 2 September 2011, and
noted that the "Lot failed all tests except the Sealing Function (Ambient function)
portion." (R4, tab 180 at 20) The LAT Report and the QAR summary reported that
Lot 4-2 failed the sealing test, the low temperature function test, the high temperature
function test, the 5-foot drop function test, and the TV sealing test (id. at 6-7, 10-11,
15, 20).

        161. PSI submitted RFD No. 30606-8476-D026 (RFD 26), dated 7 September
2011, requesting that the government accept Lot 4-2 on deviation. The request sought
a deviation for all test samples that were a basis for the government's rejection of the
lot. In Box 23, Need for Deviation/Waiver, it stated:

              1. Sample number 40 failed the initial sealing test, but it
              passed a subsequent informational sealing test, the sealing
              test after 5 Ft. Drop, and the functioning test after 5 Ft.
              Drop with a 17 .06 second Display Time.

              2. During Low Temperature functioning, nineteen (19)
              Display Times were in excess of 25 seconds, but the
              average Display Time of all 20 signals was still less than
              30 seconds.


                                            54
              3. During High Temperature Functioning, three (3)
              Display Times were in excess of 18 seconds, but 2 of the 3
              were less than 20 seconds, and the average Display Time
              for all 20 signals was less than 16 seconds.

              4. During 5 Ft. Drop functioning, four (4) Display Times
              were in excess of 19 seconds, but the average Display
              Time of all 5 samples was still less than 23 seconds.

              5. During Sealing testing after Transportation Vibration,
              one (I) sample leaked due to a hole in the sealing disc on
              the Flare End. This also resulted in a dud on the Flare End
              during Functioning. This hole appeared to be due to
              improper handling of the signal.

In Box 24, Corrective Action Taken, it stated:

              Since the majority of issues relate to excessive Display
              Times on the Smoke End, PSI is in the process of
              analyzing the Smoke Candle process and performing
              in-process Display Time testing in an effort to reduce the
              average Smoke End Display Time in all phases and to
              control the amount of variation in these times. PSI will
              also review the procedure for performing the
              Transportation Vibration Test to look for ways to minimize
              the possibility of damage occurring during
              handling/testing.

(R4, tab 180 at 25)

       162. The CO issued a show cause notice, dated 9 September 2011, to PSI based
upon its "fail[ure] to deliver acceptable product in accordance with the delivery
schedule for [the contract]" requiring 9,416 MK I 24s by 31 August 2011. The show
cause notice informed PSI of its opportunity to present, in writing, any facts bearing
upon the question of whether PSI' s failure to timely perform arose out of causes
beyond PSI' s control and without fault or negligence on the part of the contractor. The
response was due within 10 days after PSI's receipt of the notice. (R4, tab 181)




                                          55
                3. Lot 4-3

       163. PSI submitted Lot 4-3 for the LAT on 12 September 2011 (R4, tab 284 at
     26
22). During the visual examination audit of the sample lot, the QAR found a critical
defect with the alignment pin. The alignment pin of the igniter was not in the
alignment pin hole of the smoke primer and holder, a failure of the requirement
appearing at Note 13 of Drawing 3139733. (Id. at 24; see finding 28) The entire lot
was subsequently screened for this defect and two additional defects were found (R4,
tab 284 at 24 ).

       164. Lot 4-3 also failed the sealing test. One leaker out of a sample of 135
signals was observed during the sealing test. (R4, tab 284 at 25)

       165. The LAT report for Lot 4-3 also reported multiple long display times from
the smoke end of the MK 124. PSI reported that 4 signals out of a sample of 20
signals produced displays longer than 19 seconds during the TV function test. The
longest smoke display time was 24.20 seconds. (R4, tab 284 at 25-26) Ten out of a
sample of 20 signals produced smoke displays longer than the maximum display time
of 25 seconds during the low temperature function test. The longest smoke display
time was 36.18 seconds. (Id. at 26)

          166. PSI recommended that Lot 4-3 be accepted on deviation. 27

       167. DCMA issued CAR No. 30606-20110017 following Lot 4-3's failure of
the LAT (R4, tab 182 at 2). PSI responded to the CAR to address the alignment pin
defect. It stated that the root cause of the defect was that "[d]uring the crimping
process, the igniter on the smoke end probably came out of the casing and was
re-inserted into the casing with the alignment pin pressed into the adjacent vent hole
instead of in the alignment pin hole of the smoke primer holder." PSI proposed
changing its Production Work Instructions relating to the transportation of MK 124s to
the crimping station and requiring visual inspection of the alignment pin during the
torque test in order to prevent the defect from occurring in the future. (Id. at 2)

IV. Termination for Default of the Contract

       168. PSI submitted a response, dated 14 September 2011, to the government's
9 September 2011 show cause letter (see finding 162). The contractor initially


26
   In accordance with the direction of the CO, PSI had produced Lot 4-3 concurrent
        with the testing of Lot 4-2 (R4, tab 157 at 3).
27 The LAT report does not discuss the results of the modified torque test, with the

        government proposed line drawing methodology. Mr. Hirst testified that he
        remembered Lot 4-3 passing the relative movement test (tr. 2/78).

                                            56
responded by communicating its surprise at the issuance of the show cause notice and
at the rejection of Lot 4-2. PSI stated that it was led to believe by government
personnel present during Lot 4-2's LAT that the lot would be accepted on deviation. It
also indicated that it thought any shortfall of production of MK l 24s designated for the
Air Force would be terminated for convenience at no cost to the government. (R4,
tab 183 at 3)

       169. PSI' s response also offered the following excuses for the delays of the
delivery schedule.

              1. The root cause of delinquency on the contract is clearly
              due to the problem with the 3M 363 L sealing disk in the
              TDP ....

              2. PSI successfully resolved the problem with the sealing
              disk [through a contract with SAIC]. The 3M 433L foil
              disk. .. was determined to be a suitable sealing disk. It was
              introduced into production when we restarted the contract
              in July 2011. The new disk has performed perfectly. The
              problem with separation has been solved ....

              3. It took PSI until March of 2011 to complete work on
              qualifying the new disk. Therefore, the earliest PSI could
              have resumed work [on] the contract was April of this
              year. The government imposed a FAT requirement prior
              to production. Realistically, this created a window of
              opportunity to complete the Air Force CLINs of about 90
              days. Therefore, the delay in the schedule is primarily
              attributable to the time it took to find a suitable
              replacement for the faulty 3M 363L sealing disk in the
              TDP.
PSI' s response did not provide any excuses for the delays that occurred after the
delivery schedule was modified in July 2011. (R4, tab 183 at 3-4)

       170. In accordance with the requirements of FAR 49.402-5 and 49.402-3(t)
and (g), CO Pierce drafted a memorandum, dated 21 September 2011, in support of his
decision on termination. The memorandum outlines the facts leading to the decision to
terminate the contract for default and discusses the various considerations taken into
account by CO Pierce. (R4, tab 185)

       171. Among other factors, the CO considered the rationale and excuses
provided by PSI in response to the 9 September 2011 show cause notice and found


                                           57
them to be "unavailing and insufficient to justify the contractor's failures under the
contract" (R4, tab 185 at 5). The CO testified that he was not satisfied by PSl's
excuses because these failed to focus on the "specific failures of the most recent lot" or
to address the "delinquency towards the schedule that was most recently incorporated
into the contract" (tr. 4/84).

       172. At the time CO Pierce made his decision to terminate the contract, the
government was developing a new version of the MK 124 (Mod 1) and anticipated
awarding a contract for production of Mod 1 signals (R4, tab 185 at 6). The Mod 1 is
the functional equivalent of the MK 124 produced by PSI under the contract.
However, the candle composition of the Mod 1 was altered to reduce the presence of
hazardous components such as red lead and xylene. (Tr. 31198) According to
CO Pierce's 21 September 2011 memorandum, it was uncertain whether any defaulted
signals under PSI's contract could be added to the expected Mod 1 contract (R4,
tab 185 at 6).

       173. CO Pierce's 21 September 2011 memorandum addressed the following
additional considerations:

                    c. The availability of the supplies from other
              sources.

              At least one potential alternate supplier exists, but it is not
              clear at this time if they would be willing to produce the
              remaining quantity. There is a new version of the MK124
              being developed (Mod 1); it is also possible that the
              remaining quantity of the current version (Mod 0) could be
              produced under the resultant Mod 1 contract.... There is no
              impact to Army or USCG readiness. The USAF remaining
              inventory should hold the Services over until Mod 1
              contract deliveries commence in August 2013. USAF
              FMS orders are being denied at this time.



                     e. The degree of essentiality of the contractor in
              the Government acquisition program and the effect of a
              termination for default upon the contractor's capability
              as a supplier under other contracts.

                    (1) Termination for Default of this contract will
              adversely impact Pyrotechnic Specialties Inc.' s ability to
              compete on future acquisitions for the MK124 Signal.


                                            58
                       (2) Past Performance information, to include this
                termination action, will be entered into the CPARs
                program for use for evaluations in future Government
                contracts which may have some effect on Pyrotechnic
                Specialties' ability to compete on other programs they are
                involved in.

                       (3) The PCO has considered the degree of
                essentiality of the Contractor in the Government
                acquisition program and does not find that this is a reason
                to forego termination of the current contract.

The memorandum ultimately concluded:

                The Contracting Officer has determined that failure of
                Pyrotechnic Specialties to perform is NOT beyond the
                control and without the fault of [sic] negligence of
                Pyrotechnic Specialties Inc. Default is not as a result of
                defaults of subcontractors at any tier.

                6. Therefore, based upon the above rationale, in
                conjunction with proper legal counsel, it is hereby
                determined to be in the best interest to the Government to
                terminate for Default Contract W52P1J-04-C-0098 for a
                quantity of 48,719 MK.124 Signals for a total dollar
                amount of $1,850,496.52.

(R4, tab 185 at 5-6)

       174. The CO testified that he considered the input of the various services and
then used his independent judgment in making the decision to terminate the contract
for default (tr. 4/94).

        175. The Navy did not agree with the CO's decision to terminate the contract.
In the Navy's 22 September 2011 email voicing its disagreement, it further stated that
"[i]fthe PCO decides to pursue termination for default, the USN requests to make the
option available to accept the two (2) most recent production lots at a negotiated cost
as part of the termination settlement"28 (R4, tab 288). The CO testified that the other
services involved with the contract concurred with the decision to terminate for default
(tr. 4/94).


28
     The record does not reflect whether the government entered into such an arrangement.

                                             59
        176. On 26 September 2011, the CO issued a final decision providing a
notification of termination for default to PSI. The CO determined that termination for
default was proper due to the contractor's failure to deliver acceptable lots of the MK
124 in accordance with the contract's revised delivery schedule. (R4, tab 186) The
determination states in pertinent part:

             The Government has reviewed all the information and
             matters relevant to the Cure Notice and Show Cause letters
             and PSI' s response to the same.... As a result of this
             review, it is the determination of the Contracting Officer
             that [the contract] is hereby terminated for default,
             pursuant to the Default Clause FAR 52.249-8 of the
             contract. The reasons therefore and further
             instructions ... are set forth below.



                    f. The Government has reviewed the facts provided
             in PSI letter dated 14 September 2011 and have found that
             PSI did not provide a detailed response sufficient to
             demonstrate that your failure to perform arouse [sic] out of
             causes beyond your control and without fault or negligence
             on your part.

             The following is the Government's response to the
             assertions in [PSI' s response dated 14 September 2011]:

                    PSI' s claim that the delinquency is "clearly" due to
             the sealing disk is unfounded/irrelevant, particularly as it
             pertains to the CURRENT contractual schedule, which was
             revised on 25 July 2011.... As PSI states ...the sealing disk
             issue has apparently been successfully resolved since the
             new disk was introduced into production in July 2011.... If
             the sealing disk issue has been solved since July, then the
             most recent quality issues/failures cannot be blamed on a
             defective TDP .. .. The delinquency against the CURRENT
             schedule is due to the aforementioned contractor
             quality-related failures and not a defective TDP, regardless
             of what may have happened in the past under this contract.

                   PSI's numbered paragraph 3 discusses the window
             of opportunity to complete Air Force CLINs, which


                                          60
              implies that the Show Cause notice was issued primarily
              because PSI could not finish the expiring CLINs quickly
              enough, which is not the case. The Show Cause notice was
              issued due to quality workmanship/procedural problems
              exhibited by PSI on every single FAT/LAT conducted in
              recent history ....

                      While it is true that Lot 1 was accepted on deviation
               for ONE long display time on the smoke end of the signal,
              that was the extent of the quality problems on that lot.
              Lot 2, however, encountered significantly more
              problems.... Further, during the quality production
              surveillance for Lot 3 LAT, a critical escape was
              discovered by the DCMA QAR. The smoke end striker
              did not line up with the primer holder.... Even after this
              issue was resolved the lot failed the test in two
              categories.... Multiple signals (on the smoke side) from the
              low temperature subgroup and the ambient subgroup
              exceeded the bum time requirement of 25 seconds which
              results in a failure to meet the LAT requirements.... Again,
              Lot 1 was accepted on RFD because there was only one
              long display time, whereas Lots 2 and 3 were rejected by
              DCMA due to several failure modes. There is no evidence
              that a Government employee with authority to bind the
              Government, i.e. a Contracting Officer, ever said that
              Lots 2 or 3 would be accepted ....

             II. Government Termination Decision

                     Based upon Pyrotechnic Specialties failure to show the
             Government reasonable cause not to terminate their contract
             for default, this letter is a Notice of Termination of [the
             contract] for the remaining quantity of 48,719 MK124 Signals
             for a total dollar amount of $1,850,496.52. The Government
             exercises its right under contract clause 52.249-8 Default
             (Fixed-Priced Supply and Service) of the [contract].

(R4, tab 187 at 1-4) The letter further states that PSI's failure to deliver acceptable
product in accordance with the delivery schedule violated the terms of the contract and
thereby constituted default. It also advises PSI of its appeal rights. (Id. at 4-5) The
government modified the contract by Modification No. P00036, effective
28 September 2011, to incorporate the contracting officer's determination to terminate
for default and decrease the contract value (R4, tab 188 at 2).


                                           61
       177. On 29 September 2011, the CO issued a demand letter to PSI for
repayment of unliquidated progress payments under the contract in the amount of
$1,433,315. The CO demanded repayment within 30 days. 29 (R4, tab 189)

V. ASBCA No. 57890

       178. By letter dated 15 December 2011, PSI filed a timely notice of appeal
from the contracting officer's determination to terminate the contract for default. The
Board docketed the appeal as ASBCA No. 57890 on 16 December 2011.

VI. ASBCA No. 58335

       179. By letter dated 10 January 2012, PSI submitted a certified claim to the CO
demanding $802,589 in compensation for the allegedly improper rejection of Lot 3-3A
(R4, tab 204 at 6). The claim discussed PSI's experience with leakers during Interfix 1
and PSl's decision to change the sealing disk used to manufacture the MK 124 (R4,
tab 204 at 2-3; see findings 52-57). It then discussed the separation issues experienced
over the course of the contract. The claim provided, in pertinent part:

               During the LATs for Lots 02-001, 02-002,
               03-002, ... several flare trigger assemblies dropped off. All
               of these occurrences were witnessed by Mr. Bowen and
               QAR, Dean Cowart and in each instance the defect was not
               considered to be a critical defect. All lots were accepted
               and shipped, without a waiver being required. This
               acceptance was given without waiver despite the fact that
               the trigger assembly separation was technically a defect
               under Specification WS 13697N, § 3.5.1.1.e. Therefore, as
               a result, the Government had established, through its
               continuing course of conduct, that the defect experienced
               during the above referenced LATs was not a critical defect
               and therefore cannot be the basis for rejection of a lot.
               However, this same defect became a major issue during the
               subsequent LAT of Lot 03-003A, which resulted in the
               wrongful rejection of the Lot.




29
     The contractor filed a notice of appeal from the demand letter, which the Board
        docketed as ASBCA No. 58234 on 16 July 2012. Appellant submitted a
        request to withdraw the appeal in February 2013, and the Board dismissed
        ASBCA No. 58234 on 20 February 2013.

                                            62
                      Prior to the scheduling of the retest of the corrected
              Lot (now Lot 03-003A) PSI was notified by Mr. Bowen
              that any type of trigger assembly separation would now be
              considered as a critical defect. This notification of the
              change in the acceptance criteria was made despite the fact
              that the relevant specification did not delineate that the
              type of separation experienced under Lots 02-001, 02-002
              and 03-002 were to be considered as a critical defect.. ..



              [D]uring the retest a flare side trigger assembly dropped off
              only one of the samples. As a result, based upon the newly
              and improperly asserted inspection criterion, the Lot was
              again rejected. This defect was .. .identical to the defect that
              had occurred in Lots 02-001, 02-002, and 03-002, which
              had been accepted by the Government without waiver.

(R4, tab 204 at 4-6; see findings 87, 91, 94-96) PSI's claim asserted that rejection of
the lot on the basis of the one separation was improper and provided cost data to
support the quantum amount of its claim. The claim did not address the leaker
observed during the sealing test. (R4, tab 204; see finding 94)

        180. The CO issued a contracting officer's final decision (COFD), dated
25 July 2012, denying PSI's claim. The COFD provided the basis for the CO's denial
of the claim. The CO disagreed with PSI's assertion that the separation issue
experienced during the LAT for Lot 3-3A was the same as the separation issues
experienced in the LATs for earlier accepted lots. The CO also asserted that the
government had not utilized an unstated inspection criterion and disagreed with the
allegation that the root cause of the separation issues was that the TDP was defective.
The COFD further provided:

              Table I - Inspection Plans ... defines the Sealing test
              Acceptance Criteria as "Accept on 0, Reject on l ". One
              unit failed the stated sealing test requirements above;
              therefore, the Government had proper justification for
              rejecting Lot 003-003A.

(R4, tab 206 at 3)




                                            63
      181. PSI filed a timely notice of appeal from the 25 July 2012 COFD with the
Board by letter dated 21 September 2012. The Board docketed the appeal as ASBCA
No. 58335 and consolidated the appeal with ASBCA No. 57890 on 26 September 2012.

VII. ASBCA No. 59103

      182. By letter dated 20 September 2013 PSI submitted an "Amended and/or
Supplemental Claim" to the CO. PSI explained the reasoning for its submission of the
amended/supplemental claim as follows:

                      On or about January 10, 201[2] PSI submitted a
              certified Claim for Equitable Adjustment.... In addition to
              making the general allegation that the lot was improperly
              rejected, it also included a detailed argument regarding one
              of the grounds for the Lot rejection, specifically the trigger
              assembly separation. Government Counsel advised that
              the original Claim failed to address the other ground for
              the rejection of the lot.. .. While PSI alleges that the
              original Claim was sufficient, ... this amended/supplemental
              claim is being submitted for the purpose of providing
              additional justification for its original Claim.

(R4, tab 211 at 2) The claim sought the same equitable adjustment, in the amount of
$802,589 as a result of the allegedly improper rejection of Lot 3-3A, as was asserted in
the 12 January 2012 claim (id. at 5). Certification for the claim was provided by
separate correspondence dated 20 September 2013 (R4, tab 212).

        183. The supplemental/amended claim asserted two bases for its reasoning that
the rejection of Lot 3-3A based upon the one leaker was improper:

             a) ... [T]he leakage was caused by a hole in the units
             o-ring, which was a manufacturing defect of the supplier
             and was not caused by any failure of PSI' s processes ....
             Since the failure was beyond the control of PSI and
             resulted in a corrective action being taken that would
             preclude any other such failures, the rejection of this Lot
             was improper....

             b) The Government, on two other occasions, had accepted
             lots under deviation when minimal leak failures occurred
             (Lot 01-007A and 03-002). On both these occasions, the
             lots were accepted on deviation after they were screened
             for additional defects .... [G]iven the fact that there was


                                           64
              only one leak failure, which was traced to a supplier
              manufacturing anomaly, the Government should have
              ordered the screening of the Lot to insure that there were
              no other failures, instead of using this isolated failure as
              grounds for the lot rejection.

(R4, tab 211 at 4-5)

       184. The CO issued a COFD, dated 19 November 2013, denying PSI's
amended/supplemental claim for equitable adjustment. The COFD asserted much of
the same reasoning for denial of PSI' s supplemental claim as was asserted in the
25 July 2012 COFD. It provided the following, in pertinent part, in response to the
new arguments raised in PSI's supplemental/amended claim:

                     PSI alleges that this leak test failure was due to a
             defective o-ring. PSI further stated that a Supplier
             Corrective Action was issued and that the response would
             be made available to the Government upon receipt. To
             date, the Government has yet to receive any such
             documentation.... Regardless, as the Prime contractor,
             PSI is responsible for the quality ofthe final end product.
             For example, PSI Purchasing Procedure 7003, para 4.5
             states, "upon receipt, PSI QA will perform a receiving
             inspection to ensure that the purchased product meets
             specified purchase requirements.... " [l}t is evident that
             PSI did not follow its own written procedure....

                    Jn the amended claim, PSI also noted two prior lots
             that were purportedly accepted under deviation by the
             Government when leak failures had occurred (Lots
             01-007A and 003-002). According to Government records,
             only one ofthese two lots, Lot 003-002, was accepted on
             deviation where leakers were concerned.... When the
             Government accepted Lot 003-002 after being 100% Leak
             Tested (with Government witnessing), part ofthe
             corrective action taken by PSI was to ensure 100%
             compliance with that requirement. It appears as though
             this corrective action was not properly implemented on the
             production floor.

                   Again, PSI alleges that the rejection ofLot
             003-003A on the basis of the isolated leaker was improper.
             With an acceptance criterion ofAccept on O/Reject on 1,


                                           65
              all it takes is one sealing test failure to reject the lot. The
              Government is not obligated to "order" or allow 100%
              rescreening (a process which is estimated to take 80-100
              hours of Government witness), as alleged by PSI. Further,
              the failure ofLot 03-003A was not limited to an "isolated"
              sealing test failure/leaker; as previously discussed, there
              was also a repeat critical defect on the very lot in question.

(R4, tab 213 at 4)

       185. PSI filed a timely notice of appeal from the 19 November 2013 COFD
with the Board by letter dated 20 December 2013. The Board docketed the appeal as
ASBCA No. 59103 and consolidated the appeal with ASBCA Nos. 57890 and 58335
on 30 December 2013.

                                       DECISION

        PSI produced four interfixes of the MK l 24s before the contract was terminated
for default (findings 36, 60, 74, 120). During Interfix 1, PSI manufactured the
MK 124s using the 433L sealing disk and produced eleven lots. Interfix 1 ended after
the last two lots failed the LATs due to leakers, which are defective units that failed
the sealing test. (Findings 19, 36, 52-53) During Interfix 2, PSI manufactured the
MK 124s using the 363L sealing disk and produced three lots. Interfix 2 ended after
PSI lost calibration control on its press operation, which resulted in short bum times,
and the government issued a stop work order. (Findings 60-61, 71-72) During
Interfix 3, PSI manufactured the MK 124s using the 363L disk. PSI produced three
lots during Interfix 3 with the last lot being reworked and resubmitted. Interfix 3
ended after the last lot, both as originally submitted and as reworked, had problems
with trigger assemblies separating from the MK 124 canister, described as a separation
defect. (Findings 74-76, 81, 91, 94) PSI addressed the separation defect by changing
the sealing disk again (finding 107-08). During Interfix 4, PSI manufactured the MK
124s using the 433 sealing disk and produced two first article sample lots and three
production lots (findings 120-21, 134, 146, 154, 163). All production lots during
Interfix 4 experienced problems with long smoke display times (findings 146, 157,
159, 165). The last two production lots also reported sealing test failures, and the last
production lot had alignment pins out of place (findings 155-56, 163-64).

I. ASBCA No. 57890

       Following the failure of the last two lots in Interfix 4, the government
terminated the contract for default (finding 176). Appellant filed a notice of appeal
from the COFD, which the Board docketed as ASBCA No. 57890 (finding 178).



                                            66
       Appellant makes three arguments about why the government's termination for
default is improper and should be converted to a termination for convenience. First,
PSI argues that its default is excused due to the government's breach of the warranty
of adequacy of its drawings and specifications. Second, appellant argues that the
decision to terminate the contract for default was arbitrary and capricious. Finally, the
contractor argues that the government breached the contract through its bad faith
actions surrounding the administration and termination of the contract. (App. br.
at 64-65) Before addressing appellant's arguments, we first consider whether the
government has demonstrated a justification for the termination for default.

       A. Standard ofReview ofa Termination for Default

       Termination for default is a drastic sanction that should be imposed only for
"good grounds and on solid evidence." J.D. Hedin Construction Co. v. United States,
408 F.2d 424, 431 (Ct. Cl. 1969). The government bears the burden of proving the
propriety of the default termination. Lisbon Contractors, Inc. v. United States, 828
F.2d 759, 765 (Fed. Cir. 1987). If the government satisfies its burden of proving that
the termination for default was justified, then appellant must prove that its default was
excusable, caused by the government's material breach, or that the CO's termination
decision was arbitrary, capricious or an abuse of discretion. US. Coating Specialties
& Supplies, LLC, ASBCA No. 58245, 15-1BCA~35,957 at 175,707; see also United
Healthcare Partners, Inc., ASBCA No. 58123, 16-1BCA~36,374 at 177,312; and
Lan-Cay, Inc., ASBCA No. 56140, 12-1BCA~34,935 at 171,761.

       B. Propriety ofthe Default Determination

        The default clause of the contract establishes the possible grounds for a
termination for default. AEON Group, LLC, ASBCA Nos. 56142, 56251, 14-1 BCA
~ 35,692 at 174,751. The contract incorporates FAR clause 52.249-8 which provides
that the government has the authority to terminate the contract if the contractor fails to
"[d]eliver the supplies or to perform the services within the time specified in this
contract or any extension" (finding 8). "A contractor's failure to make timely delivery
of agreed-upon goods establishes a prima facie case of default." DayDanyon Corp.,
ASBCA No. 57611 et al., 14-1BCA~35,507 at 174,039 (citing Nuclear Research
Corp. v. United States, 814 F.2d 647, 650 (Fed. Cir. 1987)). Modification No. PT0035
established the modified delivery schedule for Interfix 4 (finding 145). Under the
schedule, Lot 4-2 was due by 31 August 2011, and Lot 4-3 was due by 14 September
2011 (finding 142). Under the terms of the contract, rejection of a lot constitutes a
failure to make timely delivery (finding 6). The government rejected Lot 4-2 on
2 September 2011(finding160). Accordingly, when the CO issued the show cause
notice on 9 September 2011, PSI had failed to deliver Lot 4-2 in accordance with the
delivery schedule (findings 160, 162). At the time of the CO's decision to terminate



                                           67
the contract, PSI had also failed to deliver Lot 4-3 by the established delivery date
(findings 167, 170, 176).

        Appellant asserts that prior to the scheduled delivery date for Lot 4-2, the
government agreed to alter the delivery schedule. Appellant relies on the discussions
that occurred between the parties in late August 2011 to support its assertion that
delivery ofless than 9,416 MK 124s on 31August2011 was excusable. (App. reply
br. at 8-9) We found that on 19 August 2011, PSI proposed revising the delivery
schedule and reducing the size of Lot 4-2 (finding 150). We also found that, initially,
CO Pierce responded that the government would be amenable to modifying the
contract's delivery schedule, subject to conditions. One of the conditions was that the
parties reach an agreement to terminate for convenience, at no cost to the government,
a portion of the contract, specifically 2, 150 signals, that under the contractor's
proposed modified schedule would be completed after the funds backing the signals
were set to expire. 30 (Finding 151) PSI responded by proposing that 5,015 signals be
terminated for convenience at no cost to the government (finding 152).

       However, the contract was never modified to incorporate a new delivery
schedule. CO Pierce testified that Lot 4-2's failure of the LAT ended any conversation
about the possibility of modifying the delivery schedule. (Finding 153) The Board
notes that the parties' discussion in August of 2011 concerned reducing the size of Lot
4-2, but there is no evidence that the parties ever discussed wholly excusing delivery
of Lot 4-2 (see findings 150-53). CO Pierce even testified that his offer regarding
termination of a portion of the contract at no cost to the government was based on the
assumption that the contractor would continue to produce acceptable lots (finding
153). PSI failed to deliver Lot 4-2 when the lot was rejected (see findings 6, 160).
There is no evidence of an agreement between the parties to revise the delivery
schedule or to excuse PSI's failure to deliver of Lot 4-2 or Lot 4-3. Accordingly, the
government has made a prima facie showing of default.

       The government having made a prima facie showing of default, we next address
appellant's arguments that the termination for default should be converted to a
termination for convenience.




30
     This marked the second time that the government had proposed terminating for
         convenience, at no cost to the government, a portion of the contract. In March 2011,
         PSI specifically requested the removal of language from Modification P00034 that
         provided: "Both parties agree that any Air Force CLINs/Quantities that have not
         been produced/invoiced by 09 Sep 2011 will be removed from the contract at no
         cost to the government" (finding 119).

                                            68
       C. Defective Specifications

              1. The Parties' Contentions

        PSI alleges that its default is "excusable as a result of the defective TDP and
design drawings incorporated into the Contract" (app. br. at 86). Appellant alleges that
the contract's specifications were defective both as a basis for excuse of the
termination for default and as a basis for entitlement to an equitable adjustment
relating to the rejection of Lot 3-3A (see app. br. at 86, 96-97). Appellant's
affirmative claims, which underlie ASBCA Nos. 58335 and 59103, concern Interfix 3,
while the termination occurred during Interfix 4. The change from Interfix 3 to
Interfix 4 occurred because PSI changed the sealing disk it was using to produce the
MK 124 following the testing of Lot 3-3 and Lot 3-3A31 (findings 35, 108, 120).
Appellant's defective specifications arguments specifically concern the sealing disk
specifications (app. br. at 88-89). Accordingly, since appellant's defective
specifications arguments specifically concern the sealing disk and since the sealing
disk used and thereby the respective sealing disk characteristics changed between
Interfix 3 and Interfix 4, we address the defective specifications claim concerning
Lot 3-3A separately.

         At this time we address only appellant's allegation of defective specifications as
it relates to Interfix 4 and the assertion that the government-provided defective
specifications are a basis for finding the default excusable. Appellant argues that
compliance with design drawing specifications, specifically the sealing disk
specifications, precluded the units from consistently passing the LATs (app. hr. at
88-89). Particularly, appellant contends that the sealing disk specifications are the
cause of the long smoke display times 32 and PSI' s problems with leakers during Interfix
4 (app. hr. at 89). Appellant asserts that it substantially complied with the contract's

31
   The suggested source of supply is the 433L disk, which was used to produce MK
       124s during Interfix 1 (findings 13, 36). PSI switched to the 363L disk for
       Interfixes 2 and 3 before changing to the 433 disk used during Interfix 4
       (findings 60, 74, 120).
32
   The contract specifications required that smoke display times during function
       testing fall within a stated maximum and minimum display time (finding 17).
       The purpose of the maximum smoke display time cap is to ensure that the
       smoke expelled from the MK 124 is robust and thick enough that it can be seen
       from a reconnaissance craft even if disbursed by wind (finding 44). During
       Interfix 4 long smoke display times were established in accordance with the
       original maximum smoke display times listed in Specification 13697N, with the
       exception of the sealing function test, which the government understood to have
       a maximum smoke display time of 25 seconds due the incorporation of RFD 13
       into the contract (finding 148).

                                            69
specifications, and attempts to immediately shift the burden to the government to prove
that PSI performed improperly (app. reply br. at 9-10). The government stated that
appellant has failed to establish that "it assembled the signals in the lots at issue in
compliance with the drawing and specifications" and further asserts that PSI's problems
during production were a result of PSI's poor quality control (gov't br. at 55-56).

               2. Defective Specifications Discussion

        The law is well settled that the government has a right to obtain "precisely what
is specified in the contract" including strict compliance with any contract
specifications. American Mechanical, Inc., ASBCA No. 52033, 03-1 BCA ~ 32,134 at
 158,886. It is also well established that when the government requires goods to be
manufactured "in accordance with Government specifications, there is an implied
warranty that if the specifications are followed, a satisfactory product will result."
Hol-Gar Manufacturing Corp. v. United States, 360 F.2d 634 (Ct. Cl. 1966) (citing
United States v. Spearin, 248 U.S. 132 (1918)). "Because the implied warranty
protects contractors who fully comply with the design specifications, the contractors
are not responsible for the consequences of defects in the specified design." White v.
Edsall Construction Co., 296 F.3d 1081, 1084-85 (Fed. Cir. 2002) (citing Spearin, 248
U.S. at 136). Accordingly, ifthe contractor can prove that government-provided
drawings or specifications are defective, the defective specifications may excuse the
contractor's default. Magna Enterprises, Inc., ASBCA No. 51188, 02-1 BCA
~ 31,660 at 156,421; see also Astro Dynamics, Inc., ASBCA No. 28381, 88-3 BCA
~ 20,832 at 105,363 (citing Switlick Parachute Co. v. United States, 573 F.2d 1228
(Ct. Cl. 1978) ( "[I]f an appellant shows that its failure to make timely delivery arose
out of causes 'beyond the control and without the fault or negligence of the
contractor', including impossibility of performance or reliance on defective
specifications, it is held that such causes are excusable under the provision of the
DEFAULT clause of the contract.").

       To establish that the government-provided specifications are defective, a
contactor must prove that it "substantially complied with the government's plans and
specifications, and reached an unsatisfactory result." Hanley Industries, Inc., ASBCA
Nos. 54315, 56383, 08-2 BCA ~ 33,932 at 167,917; see also SPS Mechanical Co.,
ASBCA No. 48643, 01-1BCA~31,318 at 154,692 (quoting C.L. Fairley
Construction Co., ASBCA No. 32581, 90-2 BCA ~ 22,665). Appellant has the burden
of proving that its nonperformance was excusable. DCX, Inc. v. Perry, 79 F.3d 132,
134 (Fed. Cir. 1996); see also AEON Group, 14-1BCA~35,692 at 174,755
("Appellant has the burden of proving that its default was actually caused by its
alleged excuses.").

       PSI offers little evidence to support its assertion that it substantially complied
with the specifications. PSI has established that the 433 sealing disk used during


                                            70
Interfix 4 substantially complied with Drawing 2113661. At the time of the
termination, PSI was using this disk. The 433 disk substantially complies with the
average physical properties for an appropriate sealing as detailed in Drawing 2113661
and has very similar characteristics to the suggested source of supply for the sealing
disk. (Findings 13, 56, 109, 120) PSI offers little evidence to prove that it
substantially complied with the other specification requirements.

        The contractor alleges the 433 disk inherently causes long smoke display
      33
times. Appellant's brief focuses only on demonstrating that the sealing disk
specifications are the cause of the long smoke display times. To this end, appellant
solely relies upon the correlation that long smoke display times occurred while PSI
was using the 433L disk and the 433 disk, both of which are thinner than the 363L disk
used during Interfixes 2 and 3. 34 (App. hr. at 90) The Board agrees that there is no
evidence of long smoke display times during either Interfix 2 or Interfix 3 (see
findings 62-64, 71, 75-76, 81, 94 ). However, the absence of long smoke display times
during Interfix 2 and Interfix 3 is not sufficient to prove that the 433 sealing disk
inherently causes long smoke display times. During Interfix 4, PSI identified the
cause of the long smoke display times as either flaws in the smoke candle inventory or
possibly improper brushing of the bore of the smoke candle during assembly (findings
138-39). No evidence was offered by PSI to prove that its process of installing the
smoke candle was substantially compliant with the TDP or to otherwise rule out the
smoke candle subassemblies as the cause of the long smoke display times. PSI offered
no evidence to demonstrate that that its own manufacturing process was not the root
cause of the long smoke display times. The evidence of the timing of the smoke
display times is insufficient to demonstrate the sealing disk as the cause of long smoke
display times where appellant has failed to address and rule out alternative assertions
of the root cause stemming from the contractor's actions.

       Similarly, the contractor has failed to establish that the leakers were caused by
defective specifications. Appellant presented testimony during the hearing that the
prior producer of the MK 124 experienced problems with leakers during
manufacturing (finding 29). With respect to the sealing test failures, testimonial
evidence demonstrated that the prior producer of the MK 124 experienced problems
with leakers but no evidence that the prior producer was unable to pass Specification
13697N' s sealing test. The Board was also presented with testimonial evidence that


33 The contract specifications required that smoke display times during function testing
       fall within a stated maximum and minimum display time (finding 17). The
       purpose of the maximum smoke display time cap is to ensure that the smoke
       expelled from the MK 124 is robust and thick enough that it can be seen from a
       reconnaissance craft even if disbursed by wind (finding 44).
34
   The 433L disk and 433 disk are approximately half as thick as the 363L disk
       (findings 56, 109).

                                           71
the prior producer was able to successfully produce more than one million MK 124s.
(Finding 29) Little evidence was presented about PSI's own performance of the
instant contract and how it complied with the contract's specifications. Throughout
performance of the contract at issue in this appeal, leakers were variously attributed by
PSI to one of three causes: (1) a problem with the sealing disk; (2) a defect in the
0-ring; and/or (3) an improper crimp of the MK 124 canister (finding 20). As already
established above, the 433 disk, which was used during Interfix 4, substantially
complied with the contract's specifications. There is no evidence from PSI' s FAT or
LAT reports that defective 0-rings were present in the signals tested during Interfix 4
(findings 123, 134, 147, 161).

       However, appellant has failed to carry its burden of proving that its crimps were
proper and were not the cause of the failure. The record in the current appeal provides
scant information about the contract's specifications with respect to crimping or PSI's
compliance with those requirements. The record before the Board establishes that a
proper crimp, when combined with an 0-ring and a compliant sealing disk, creates a
hermetic seal on the MK 124 (findings 12, 14). The record also includes Drawing
313 973 3 on which appears Note 10 providing that "[a] fter crimping, [both igniters]
shall not be damaged and shall be capable of withstanding a torque of 20 inch-pounds
min with [the outer container] without relative movement" (finding 28). We found
that during Interfix 4, PSI drew a line on the MK 124 canister and performed PSI' s
torque test to check compliance with the no relative movement requirement of
Drawing 3139733, and the method of drawing a line on the canister was developed
with the government (findings 28, 114-16).

         It is unclear whether these are the only two crimping requirements in the TDP.
Furthermore, it is unclear if compliance with the requirement at Note 10 is the only
crimping standard that must be met in order to determine that the crimp is sufficient to
hermetically seal the unit. Crimping of the MK 124 appears to serve two primary
purposes in the MK 124 design. First, in combination with the sealing disk and the 0-
ring, it creates the hermetic seal on the MK 124 (finding 14).

        Second, crimping secures the trigger assembly to the MK 124 canister and
keeps the trigger assembly from blowing off the MK 124 canister during functioning.
Hence, after PSI experienced problems with separation defects, the government
became interested in reviewing PSI's torque test process. (Findings 91, 116) No
evidence was presented about the efficacy of the torque test to prove proper crimps for
both purposes, and the record raises serious questions about the torque test's ability to
demonstrate that a MK 124 is crimped sufficiently to hermetically seal the signal. For
instance, based upon PSI's own report concerning Lot 4A-1, we know that over
crimping of the MK 124s could result in signals passing the torque test but failing the
sealing test (findings 121, 123). Appellant does not furnish proof that it complied with
all relevant TDP requirements for crimping. Nor did PSI advise the Board regarding


                                           72
what crimping procedures the contractor utilized during Interfix 4, particularly during
production of Lots 4-2 and 4-3, and the record does not contain PSI's operational
instruction sheets or crimping procedures. 35 Furthermore, even if Note 10 of Drawing
3139733 was the only crimping specification stated in the TDP, no substantial
evidence was presented by PSI about whether or not Lot 4-2 and Lot 4-3 passed torque
tests performed during the LATs. 36

        The minimal evidence presented by appellant in this appeal is markedly
different than the evidence before the Board in ABS Baumaschinenvertrieb GmbH,
ASBCA No. 48207, 00-2 BCA ,-i 31,090 (ABS), a decision upon which appellant
heavily relies in its post-hearing brief. In that appeal, the Board considered the
termination for default of a contract for production of a coal crushing machine to be
built in accordance with a combination of design and performance specifications
provided with the government's invitation for bids (IFB). Evidence there before the
Board established that (1) the specification in the IFB did not include a drawing,
prepared by the developer of the specifications, that depicted the arrangement and
assembly of the machine components; (2) the dimensions of components were based
on brand name proprietary items that were not identified in the specifications; and (3)
in one instance the wrong proprietary item was mistakenly used to create component
dimensions. Id. at 153,507-08. The Board was also presented with standard industry
formulae evidence demonstrating that a machine manufactured in strict compliance
with the design specifications contained in the IFB would not have met the
performance requirements specified in those specifications. Id. Based upon this body
of evidence, the Board found that the specifications in that appeal were defective. Id.
at 153,517.

        The Board also notes that unlike the present appeal, where PSI maintains that it
complied with the design specifications, the contractor in ABS did not attempt to
produce a machine that complied with the design specifications in the contract at issue
in the appeal. Rather, having determined that the design specifications conflicted with
the performance requirements, ABS developed its own design to meet the performance
requirements. Id. at 153,500. Consequently, ABS does not articulate the burden of
proof before the Board in the present appeal, because the facts of that appeal were such
that the contractor never attempted to prove that it had complied with the
government's design specifications. The Board in ABS made its determination based


35 The only approved production process in the record are the procedures for the
       rework of Lot 3-3. The procedures are dated 18 January 2010. There is no
       indication of how these procedures relate to those utilized by PSI during the
       production of any other lot during contract performance. (Finding 128)
36
   Mr. Hirst testified that he remembered Lot 4-3 passing the relative movement test
       (finding 166 n.27). Appellant adduced no testimony concerning Lot 4-2
       (finding 154 n.24).

                                          73
upon evidence about the preparation of the specifications and conflicts between the
performance requirements and design specifications, which were apparent from the
government-provided specifications.

        In the present appeal, where the contractor alleges that it complied with the
contract's specification, the contractor bears the burden of proving its compliance with
the contract's specifications. PSI did not meet this burden. PSI's assertion that the
contract's TDP was defective is not supported by the weight of the evidence.
Appellant presents no evidence that it substantially complied with the contract's plans
and specifications during Interfix 4. To the contrary, the record includes evidence of
problems with PSI's crimping process at least during the production of Lot 4-3; PSI
identified the crimping process as the cause of the misaligned alignment pins found in
Lot 4-3 (finding 167). The contractor's opinions that the sealing disk specifications
caused long smoke display times or leakers is unsupported by any detailed or credible
analysis demonstrating a sound technical basis for the opinion. Furthermore, we found
that PSI was able to successfully produce at least three lots of MK 124s capable of
passing the contract's inspection requirements without need for deviation (findings 40,
45, 49). Accordingly, we find that appellant has failed to prove that the contract's
specifications were defective. PSI has failed to demonstrate that its default is
excusable on the basis of a defective TDP.

       D. Appellant's Allegations that the Decision to Terminate was Arbitrary and
       Capricious

       PSI contends there are multiple reasons why CO Pierce's decision to terminate
the contract for default was arbitrary and capricious. It argues that Lot 4-2 was not
properly assessed. Appellant also alleges that the CO failed to exercise independent
judgment and that the CO failed to consider the appropriate factors in making his
determination.

        "The default article of [a] contract does not require the Government to
terminate on a finding of default, but merely gives the procuring agency the discretion
to do so, and that discretion must be reasonably exercised." Darwin Construction Co.
v. United States, 811 F .2d 593, 596 (Fed. Cir. 1987). "[A] termination for default will
be set aside if it is arbitrary or capricious, or constitutes an abuse of the contracting
officer's discretion." McDonnell Douglas Corp. v. United States, 182 F.3d 1319, 1326
(Fed. Cir. 1999) (holding that the government may not use default as a pretext for
terminating a contract for reasons unrelated to contract performance). Furthermore,
the decision to terminate must be based on the CO's independent judgment. Fraya,
S.E., ASBCA No. 52222, 02-2 BCA ~ 31,975 at 157,951. In reaching a decision as to
the propriety of the termination for default, we consider "the totality of the
circumstances existing at the time of the termination." AEON Group, 14-1 BCA
~ 35,692 at 174,752.



                                           74
              1. Allegations that the Decision to Terminate for Default was Based on
                 Factual Inaccuracies Concerning Testing Results

       We begin by examining appellant's allegations that the government
inappropriately tightened its acceptance requirements for Lots 4-2 and 4-3 and that the
misassessment of the lots caused the bases for the default determination to be
materially inaccurate (app. br. at 79).

                      (a) Alleged that Long Smoke Display Times were Considered
                          a Quality Issue Only during Interfix 4

       PSI alleges that the government changed its position on long smoke display times,
making them a quality issue for the first time during Interfix 4 and that prior to Interfix 4,
"long smoke display times were not undesirable" (app. br. at 79). While there is disputed
testimony about whether the government preferred longer smoke display times (see
finding 44), there is no evidence to support appellant's claim that long smoke display
times became a quality concern only during Interfix 4. Under the terms of the contract,
smoke display times are classified as a Major characteristic and acceptable display times
are prescribed (finding 17). Throughout contract performance, signals displaying long
smoke display times were reported as failures/nonconformances. In accordance with the
acceptance criteria in Table I of Specification 13697N, lots that exhibited too many long
smoke display times during their respective FAT or LAT were rejected by the
government. These lots were only accepted once a request for deviation was submitted
and approved. (Findings 24, 39, 41, 46, 48, 134, 146, 157, 165)

       While the government may have repeatedly chosen to accept lots with long smoke
display times on deviation, there is no evidence that this was not treated as a quality
issue. As late as July 2011, PSI was attempting to correct the long smoke display times
(findings 138-39). This attempt to address long smoke display times occurred prior to the
government's first determination to disapprove a deviation for a lot with long smoke
display times (see findings 138, 176). Throughout all interfixes, the government treated
long smoke display times as a quality issue and treated failure to conform to smoke
display time specifications as a basis for rejection of a lot.

       The primary difference with respect to Lot 4-2 and Lot 4-3 was that the
government opted not to approve PSI's requests for deviation (finding 176). PSI
alleges that the CO's failure to consider PSI's requests for deviation prior to making
his default determination renders the CO's decision to terminate arbitrary and
capricious (app. br. at 81). The CO was not required to consider the request for
deviation prior to making his termination decision. See Kurz-Kasch, Inc., ASBCA
No. 32486, 88-3 BCA ~ 21,053 at 106,334 ("The Government is not obligated to wait
and see if the deviation should be allowed before terminating a tardy contractor for


                                            75
default."). However, in this instance, the CO's final decision that terminated the
contract for default details the CO' s consideration of PSI' s requests for deviation and
lists the CO's reasons for determining that Lots 4-2 and 4-3 would not be accepted on
deviation (finding 176). His decision stated that the basis for denial of the deviation
was that unlike Lot 4-1, which failed only the low temperature function test, Lots 4-2
and 4-3 failed multiple tests (see findings 146, 155-59, 163-65, 176). "The decision to
grant or deny a deviation is within the sound discretion of the CO." MA. Mortenson
Co., ASBCA No. 53062 et al., 01-2 BCA ~ 31,573 at 155,908 (citing Kurz-Kasch,
88-3 BCA ~ 21,053). There is no evidence that the CO abused his discretion when he
decided not to grant a deviation due to the lots' multiple test failures.

                          (b) Alleged that the Government Changed the Acceptance
                              Criteria

        PSI also alleges that the government changed the testing acceptance criteria for
Interfix 4, specifically that the government changed the requirements for the maximum
smoke display times (app. hr. at 68-69). During Interfix 1, the parties bilaterally
modified the contract to incorporate the approval of RFD 13 requesting "a [d]eviation
from the requirement maximum of 19 seconds to a maximum of 25 seconds for the
smoke bum" on the contract (finding 42). We found that during Interfixes 1, 2 and 3, the
parties treated this modification as having raised the maximum smoke display times for
all function tests to 25 seconds (finding 43). However, during Interfix 4, the new CO
interpreted RFD 13 to pertain to only the sealing function test (findings 147-48). This
changed the government's working interpretation of RFD 13. 37 During Interfix 4 testing,
QARs required test failures to be determined according to the requirements originally
established in Specification 13697N, with the exception that the maximum smoke display
time for the sealing function test was adjusted to 25 seconds (findings 17, 148).

        This change in interpretation resulted in more MK 124 samples being recorded as
failures during the testing of Lot 4-2 and 4-3 (findings 148, 158-59, 165). For instance,
during testing of Lot 4-2 four signals were recorded as displaying long smoke display
times during the 5-foot drop function test. The display times were 21.53 seconds, 23.19
seconds, 27.50 seconds and 21.15 seconds. (Finding 159) The maximum smoke display
time according to Specification 13697N for the 5-foot drop function test is 19 seconds
(finding 17). Accordingly, when the QARs utilized the table in Specification 13697N, all
four signals were marked as long display times. However, under the parties' original
working interpretation of RFD 13, only the signal with a display time of27.50 seconds
would have been recorded as a failure (see findings 43, 148, 159). The 5-foot drop
function test has an acceptance criteria of accept on 1, reject on 2 (finding 24). If the
parties had continued with their earlier interpretation, Lot 4-2 would have passed the
5-foot drop function test.

37
     We make no determination as to the proper interpretation of RFD 13.

                                           76
        Under the government's changed interpretation of RFD 13, Lot 4-2 failed five tests
during the LAT (findings 155-59). Under the parties' earlier interpretation of RFD 13,
Lot 4-2 would have failed only three tests. One signal failed the sealing test; the
acceptance criteria is accept on 0, reject on 1 (findings 24, 155). One signal failed the TV
sealing test, the acceptance criteria is accept on 0, reject on 1 (findings 24, 156).
Additionally, 19 signals had smoke display times longer than 25 seconds during low
temperature function testing; all are failures under either interpretation of RFD 13
(findings 148, 157). The acceptance criterion is accept on 2, reject on 3 (finding 24). PSI
further alleges that neither sealing test failure was due to leakers and, therefore, should not
have been treated as test failures and a basis for rejection of Lot 4-2 by the government
(app. reply br. at 6-7). Even if PSI were correct in this argument, the low temperature
function test failure, on its own, creates sufficient grounds for rejection of Lot 4-2.

                         (c) Alleged that the Government Should Not Have Relied on
                              the Sealing Test Failures as a Basis for Rejection of
                              Lot 4-2

       Appellant argues that neither of the sealing test failures in Lot 4-2 were caused by
defective signals and, therefore, should not have been relied upon by the government as
bases for rejection of the lot (see app. reply br. at 6-7). The Board determines that there
was no error in the government's treatment of these tests as failures.

          PSI first argues that signal number 40 should not have been classified as a
leaker because while "the unit exhibited signs of leaking during the initial seal
test[,]. ..the same unit showed no signs ofleaking in multiple subsequent seal tests"
(app. reply br. at 6). We found that signal number 40 failed the sealing test
(finding 155). We also found that PSI chose to then subject signal number 40 to the
5-foot drop test and a subsequent second sealing test after the 5-foot drop
preconditioning. Mr. Hirst, an employee of PSI, described this test as an informational
test. Signal number 40 passed this second sealing test. (Finding 155) There is no
evidence of signal number 40 undergoing any other sealing tests besides the initial
required sealing test and this second "informational" sealing test. The term
"informational test" was also never defined or sufficiently explained to the Board.

        Appellant's argument amounts to contending that the first test failure should be
excused because another test was passed. Under the testing plan in the contract,
samples designated for the 5-foot drop test are required to pass two sealing tests, one
prior to the 5-foot drop test and one afterwards. The acceptance criteria for both
sealing tests is accept on 0, reject on 1. (Finding 24) This means that a single failure
of either test is a sufficient basis for rejection of the lot. Even if we assume arguendo
that the second sealing test was a required test, there is nothing to suggest that a signal
passing one sealing test forgives the signal failing a separate, required sealing test.


                                            77
Rather, Specification 13697N requires that signals designated for the 5-foot drop test
pass both sealing tests.

        PSI also argues that signal number 109 should not have been classified as a leaker
because the unit's leaking was due to the contractor's faulty testing technique rather than
a manufacturing defect (app. reply br. at 6-7). We found that testing for Lot 4-2 was
performed at PSI' s facilities and that tests at PSI' s facilities were performed by contractor
personnel (findings 30, 154). Mr. Hirst testified that PSI made an error and failed to
resecure end caps on signal number 109's canister, as required by Specification 13697N,
before the signal was put through the TV test, allowing the sealing disk to tear during the
TV test (findings 19, 156). After the TV test, PSI performed the sealing test on signal
number 109 in accordance with Specification 13697N (findings 24, 156). The contractor
admits that the testing error was caused by its own personnel's failure to follow contract
required test procedures, and there is no evidence that failure to follow procedures was
due to government action (see findings 19, 156). PSI furnishes no legal authority, and we
are aware of none, to support appellant's position that the government must disregard
failure of a test required by the contract because the contractor failed to conduct the test
in accordance with contractually required procedures.

      The classification of signal number 40 and signal number 109 as leakers was
appropriate under the contract's testing requirements, and there is no error in the
government's reliance on these test failures as alternative bases for rejection of Lot 4-2.

                         (d) Effect of the Proven Factual Inaccuracies Underlying the
                              Termination Decision

        While we agree that there was a change to the acceptance criteria for Interfix 4,
there are other valid grounds that justify the government's rejection of both Lot 4-2
and Lot 4-3 that are consistent with the parties' earlier interpretation of RFD 13. For
Lot 4-2, there were three test failures. First, the lot failed the sealing test (finding
155). Second, the lot failed the TV sealing test (finding 156). Finally, the lot failed
the low temperature function test due to 19 signals that had smoke display times longer
than 25 seconds; 25 seconds was the maximum smoke display time for low
temperature function tests throughout contract performance, irrespective of RFD 13's
interpretation (findings 46 n.10, 157). Each of these failures creates sufficient grounds
for rejection of Lot 4-2 even ifthe maximum smoke display time stated in RFD 13 is
applied to all function tests (see finding 24 ).

       There were also three bases for rejection of Lot 4-3. First, an alignment pin
was found not in the alignment pinhole; this was a critical defect (findings 28, 163).
Next, the lot failed the sealing test (finding 164). Finally, the lot failed the low
temperature function test due to 10 signals that had smoke display times of greater
than 25 seconds (finding 165). Each failure on its own creates sufficient grounds for


                                            78
rejection of Lot 4-3. The Board agrees that the government changed the acceptance
criteria during Interfix 4 with respect to RFD 13. However, when the testing results
are analyzed under the methodology from RFD 13 used during Interfixes 1, 2, and 3,
there are additional bases for the government to reject the lots. Since there were
additional contractual bases for the rejection of the lots, the alleged errors in recording
other failures in the lots are not material.

              2. Alleged Contracting Officer Failure to Exercise Independent Judgment

       We next consider appellant's argument that the termination for default should
be converted to a termination for convenience because the CO allegedly failed to
exercise his independent judgment in deciding to terminate the contract {app. hr. at
78). Appellant's assertion that the 13 July 2011 email from a PQM demonstrates that
CO Pierce failed to exercise his independent judgment in deciding to terminate the
contract for default is unpersuasive (see finding 141 ). Appellant characterizes this
email as a set of instructions from the IPT to the CO directing the CO to terminate the
contract and directing what steps the CO should take to do so (app. hr. at 78-79).

        We take issue with this characterization for a number of reasons. First, the
email that appellant relies upon was not from the IPT and was not addressed to the
CO. Instead, it is an email from a PQM to his boss, advising whether she needs to
attend an upcoming IPT meeting. The CO is only copied on the email. (Finding 141)
Second, while the email does recommend terminating the contract, we fail to see any
directive to the CO to do so. The email appears to discuss how testing will proceed
should the contract not immediately be terminated and the ability of testing to properly
screen the lots from a quality assurance standpoint (see finding 141). We fail to see
any evidence that the email was intended to provide a set of instructions to the CO or
that upon being copied on the email, the CO abdicated all independent decision
making in the administration of this contract. At the same time, the record does
provide evidence that CO Pierce exercised his independent judgment in deciding to
terminate the contract for default. We found that the arined services disagreed about
whether the contract should be terminated for default, and the CO testified that he used
his independent judgment in deciding to terminate the contract for default over the
Navy's objections (findings 174-75). The fact that the CO terminated the contract for
default over the objections of one of the contract's customers (see finding 1), in
conjunction with CO Pierce's testimony, is convincing evidence that CO Peirce
exercised his independent judgment in determining to terminate the contract for
default.

              3. Alleged CO Failure to Consider FAR 49.402(f) Factors

       Finally, we consider appellant argument that the CO's decision to terminate the
contract for default was arbitrary and capricious because the CO failed to consider the

                                            79
factors outlined in FAR 49.402-3(f) (app. br. at 82-83). FAR 49.402-3(f) requires a
contracting officer to consider various factors "in determining whether to terminate a
contract for default." However, the factors "are not a prerequisite to a valid
termination," and "the regulation does not confer rights on a defaulting contractor."
DCX, 79 F.3d at 135. PSI alleges that the CO's decision in the instant appeal is
arbitrary and capricious because certain factors weighed against terminating the
contract for default, such as the availability of the item elsewhere, the urgency of the
need for the product, and the effect of the termination upon the contractor (app. br. at
83-84).

        Appellant points to no case law which suggests that all factors must weigh in
favor of termination in order for a decision to terminate for default to be considered
reasonable, and furnishes no evidence of the legal relevancy of those to the CO's
determination here. It is only required that before exercising his/her discretion to
terminate under the Default clause, the CO should consider all relevant factors.
Kostmayer Construction, LLC, ASBCA No. 55053, 08-2 BCA ,-i 33,869 at 167,655;
see also Watsky Construction Co., ASBCA No. 41541, 94-2 BCA ,-i 26,698 at 132,786
(quoting Jamco Constructors, Inc., VABCA Nos. 3271, 3516T, 94-1BCA,-i26,405)
(stating that it is expected that a CO will face contradictory information in reaching a
decision to terminate for default).

                4. Totality of the Circumstances at the Time of the CO's Decision to
                   Terminate for Default

        Taking into consideration appellant's particular arguments, the Board examines
the totality of the circumstances existing at the time of the termination in reaching a
decision on the propriety of the termination for default. The contract called for rejection
of a lot upon the failure of a single test prescribed by Specification 13697N (finding 24).
Throughout contract performance, the contractor continuously failed to produce
acceptable lots (findings 39, 41, 46-48, 52-53, 62, 71, 76, 81, 146, 160, 163). Each
failure to produce an acceptable lot placed the contractor in default status pursuant to the
terms of the contract (see findings 6, 8).

       Yet, the government repeatedly tried to work with PSI and allowed the contractor
time to resolve the problems it encountered during production of the MK 124 (see
findings 38, 42, 47, 57-58, 73, 78-79, 84-85, 106, 111). Ultimately, the contractor could
not produce as required, and by Interfix 4 its problems had increased. Among the
circumstances before the CO at the time of the termination were: (I) PSI's most recent
lots had shown multiple failures and the longest smoke display times to date 38
(findings 41, 46, 48, 155-57, 163-65); (2) multiple services supported the decision

38
     The longest smoke display time for Lot 4-2 was 41.48 seconds (finding 157). Prior to
         Lot 4-2, the longest smoke display time recorded was 33.2 seconds (finding 46).

                                            80
terminate (finding 175); and (3) PSI's response to the show cause notice failed to
address the CO's concerns about PSI's failure to meet the current delivery schedule and
instead focused on the problems with the 363L disk used during Interfix 3, prior to the
establishment of the delivery schedule in effect at the time of the termination
(findings 144-45, 169, 171). In light of these considerations, the CO's decision was
neither arbitrary nor capricious but based upon PSI' s failure to meet specification
requirements.

       E. BadFaith

        Appellant further argues that "not only were the Government's actions both
arbitrary and capricious ... , they reach the heightened level required for a bad faith
determination" (app. br. at 65). PSI alleges that there was a specific intent to injure
PSI and describes the bad faith administration and termination of the contract as a
breach of the contract. The contractor points to action taken by the QARs and the CO
as evidence of the government's bad faith. (App. br. at 66-75) The government
asserts that the Board lacks jurisdiction over appellant's bad faith allegation because it
constitutes a new claim that was not presented to a CO prior to the filing of these
appeals (gov't reply br. at 26-27). We address the Board's jurisdiction first.

              1. The Board's Jurisdiction over Appellant's Allegation of Bad Faith

        The Board's jurisdiction is derived from the CDA. Accordingly, the scope of our
jurisdiction is determined by the claims before us on appeal. American General Trading
& Contracting, WLL, ASBCA No. 56758, 12-1BCA~34,905 at 171,639. "The Board
lacks jurisdiction over claims raised for the first time on appeal." U.S. Coating
Specialties, 15-1BCA~35,957 at 175,706 (citing Optimum Services, Inc., ASBCA
No. 57575, 13 BCA ~ 35,412 at 173,726). However, the "assertion of anew legal theory
of recovery, when based upon the same operative facts as the original claim, does not
constitute a new claim." Dawkins General Contractors & Supply, Inc., ASBCA
No. 48535, 03-2 BCA ~ 32,305 at 159,844 (citing Trepte Construction Co., ASBCA
No. 38555, 90-1BCA~22,595 at 113,385-86). "If the Board 'will have to review the
same or related evidence to make its decision, then only one claim exists."' Lael Al
Sahab & Co., ASBCA Nos. 58344, 59009, 15-1BCA~35,809 at 175,130 (quoting
Placeway Construction Corp. v. United States, 920 F .2d 903, 907 (Fed. Cir. 1990)).

       There are multiple claims, including the contractor's affirmative claims, before
the Board in these consolidated appeals. For the bad faith allegation, appellant asks that
we examine the change in the inspection criteria during Interfix 4, the QAR's issuance
of CARs during Interfix 4, the allegation of fraud by government personnel relating to a
separate contract, PSI' s discussions with the CO about the possibility of termination for
convenience, and an email between government personnel from August 2011 (app. br. at
68-75). Many of these facts are already before the Board in relation to appellant's

                                            81
arguments that the CO's decision to terminate was arbitrary and capricious. Treating
appellant's bad faith allegation as an affirmative claim 39 and assuming arguendo that
this concerns the same operative facts as the claims underlying ASBCA Nos. 58335 and
59103, appellant's bad faith claim still fails for lack of proof.

                2. Merits of Appellant's Bad Faith Claim

       "Government officials are presumed to act in good faith in discharging their
contracting duties. The presumption can be overcome only by clear and convincing
evidence of a specific intent on their part to injure the contractor." R.L. Bates General
Contractor Paving & Associates, Inc., ASBCA No. 53641, 10-1BCA~34,328 at
169,542 (citing Am-Pro Protective Agency, Inc. v. United States, 281F.3d1234, 1240
(Fed. Cir. 2002)); see Plum Run, Inc., ASBCA No. 46091 et al., 97-2 BCA ~ 29,193 at
145 ,230 ("The burden of proving bad faith by the Government is a very onerous
one."). "The Court of Appeals for the Federal Circuit has defined clear and
convincing evidence as 'evidence which produces in the mind of the trier of fact an
abiding conviction that the truth of a factual contention is highly probable.'" IMS
Engineers-Architects, P.C., ASBCA No. 53471, 07-1 BCA ~ 33,467 at 165,917 (citing
Am-Pro Protective Agency, 281 F.3d at 1239-40).

         Appellant has failed to present sufficient credible evidence to meet this heavy
burden. There is no specific evidence that the change in the maximum smoke display
time acceptance criteria during Interfix 4, which resulted from the government
changing its interpretation of RFD 13, arose from an intent injure PSI. As already
discussed above, the Board agrees that there was a change to the maximum smoke
display time acceptance criteria. The Board also found that this change resulted in
more MK 124 samples being recorded as test failures during the LATs for Lots 4-2
and 4-3 (findings 148, 156, 158-59). The change in interpretation ofRFD 13 was
instigated by the CO who was newly assigned to administer the contract; he was the
first to indicate that PSI was to report failures in accordance with Table I of
Specification 13697N for all preconditioning environments except for sealing
(findings 105, 147-48). There is no evidence to suggest that CO Pierce's interpretation
was the result of anything more than unfamiliarity with past performance and a
differing interpretation of the RFD. Furthermore, the change in interpretation was
ultimately immaterial. The decision to reject the lots for more than one test failure is
still grounded in factual bases even when the controversial test failures for the length
of smoke display times are removed from the test data (see findings 155-57, 163-65).



39   The government's argument that appellant's bad faith allegations are not based upon
         the same operative facts as other claims before the Board presents a complication
         as to whether to treat the allegations as an affirmative claim or an affirmative
         defense. Since there appears to be an overlap, we treat this as a claim.

                                            82
        Similarly, we have already disagreed with appellant's interpretation of the 13 July
2011 email from a PQM to his boss as evidence of a plan to terminate PSI before Interfix
4 even began (see finding 141 ). PSI would have the Board regard this email as evidence
of a plan, made prior to the production of MK 124s during Interfix 4, amongst the IPT
and the CO to terminate PSI for default. The Board, however, has already discussed that
the email appears to be the recommendation of a single individual to terminate the
contract for default. There is no evidence that the IPT at large or the CO concurred in
this opinion. The email is not, as appellant contends, credible evidence of a government
plan to induce PSI to produce MK 124s while harboring an intent to terminate the
contract for default, regardless of how PSI performed during Interfix 4. Furthermore, the
Board has already determined that during Interfix 4 PSI, in actuality, failed to meet
multiple specifications requirements of the contract.

        The contractor also alleges that CO Pierce's actions in August of 2011, when the
parties discussed the possibility of amending the delivery schedule, is evidence of bad
faith actions by the government. Appellant alleges that the parties had an agreement to
terminate any shortfall units for convenience and that CO Pierce led PSI to believe that
he had accepted PSI' s proposed revised delivery schedules, dated 19 August 2011 and
29 August 2011. (App. br. at 71-72, 74) The Board has already determined that there is
no evidence of an agreement between the parties to revise the delivery schedule. We
found that in response to the contractor's proposal, dated 19 August 2011, to revise the
delivery schedule, the CO opened a discussion about the possibility of amending the
schedule subject to many conditions. At that time, CO Pierce stated that any amendment
to the schedule would be memorialized by a modification to the contract, and proposed
terminating for convenience at no cost to the government the option for 2, 150 signals.
(Findings 150-51) PSI responded on 29 August 2011 by providing a second proposed
delivery schedule and proposing 5,015 signals be terminated from the contract for
convenience (finding 152).

       The Board already found that these discussions alone were not sufficient evidence
of an agreement to amend the delivery schedule. We also find no evidence of an
agreement to terminate for convenience any shortfall of signals by PSI. CO Pierce made
an offer to terminate for convenience at no cost to the government the production of
2,150 signals (finding 151). PSI did not accept but rather countered by proposing that
5,015 signals be terminated for convenience (finding 152). There is no evidence that the
government accepted PSI counteroffer or entered into an agreement to terminate for
convenience at no cost to the government any shortfall in PSI production.

       The Board also notes that PSI specifically rejected, in March of 2011, an offer
from the government to remove Air Force quantities not invoiced by 9 September 2011
from the contract at no cost to the government (findings 119-20). As a result of PSI's
actions, the parties never entered into an agreement to either modify the delivery
schedule or to terminate the contract for convenience. On two occasions the government


                                           83
made an offer to terminate for convenience at no cost to the government portions of the
contract, and, in August 2011, the government offered to amend the schedule subject to
conditions. PSI never accepted these offers. We find no evidence of bad faith in the
government's attempts to work with the contractor to execute such agreements.

        Furthermore, while PSI provided some admissible testimony with respect to the
problems between the QARs and PSI on other contracts, insufficient proof was offered to
show by clear and convincing evidence that there was a specific intent to injure PSI on
this contract (see findings 30-34). Appellant established through testimony that one or
more QARs made fraud allegations against PSI. However, the Board found that none of
the allegations related to the contract at issue in this appeal. (Finding 31) Furthermore,
there is evidence that one QAR involved in the allegedly problematic contracts was
involved in this contract, but evidence of his actions on this contract fell short of a
specific intent to injure (finding 33). There is no evidence that the CARs were issued for
other than contract performance reasons; all appear to relate to failures of Major or
Critical performance requirements under the contract (findings 82, 94, 134, 136, 167).

       Having reviewed the evidence of the actions of the CO and the QAR, we find
that PSI has failed to meet the burden of demonstrating by clear and convincing
evidence that the government proceeded with the administration and termination of the
contract with a specific intent to injure PSI.

II. ASBCA Nos. 58335, 59103

       A. The Claims

       Following the rejection of Lot 3-3 due to a critical defect, the parties entered into an
agreement to allow PSI to rework the lot and resubmit it for testing (findings 81-82, 84-85,
87). The reworked lot was submitted as Lot 3-3A (finding 91). The lot was rejected
because of two nonconformances found during the LAT. First, the lot failed the sealing
test. Second, the government determined that a flare igniter assembly came off during
functioning, the same nonconformance found during testing of Lot 3-3. (Finding 94)

        Appellant filed two affirmative claims asserting that the government improperly
rejected Lot 3-3A and that, as a result, PSI is entitled to all costs and damages relating to
the wrongful rejection of the lot (findings 179, 182). Appellant first submitted a claim
on 10 January 2012; this claim did not specifically address the leaker observed during
the sealing test (finding 179). After the CO issued a COFD denying the claim and PSI's
appeal from the COFD was docketed as ASBCA No. 58335, government counsel raised
questions about the sufficiency of the claim due to PSI' s failure to address the leaker
as a cause for rejection of the lot (finding 182). In response, PSI filed an
amended/supplemental claim on 20 September 2013 to specifically address the sealing
test failure while maintaining that the original claim was sufficient (findings 182-83).


                                            84
Both claims seek the same amount of $802,589 for the allegedly improper rejection of
Lot 3-3A, and both claims were properly certified (findings 179, 182). The government
argues that ASBCA No. 58335 should be dismissed for failure to state a claim upon
which relief can be granted because the claim underlying the appeal did not address the
leaker as a valid alternative basis for rejection of Lot 3-3A (gov't br. at 65). The Board,
however, need not determine whether ASBCA No. 58335 states a claim concerning the
government's rejection of Lot 3-3A upon which relief may be granted at this time.
Appellant's 20 September 2013 amended/supplemental claim does specifically address
why the leaker was not a valid basis for rejection of Lot 3-3A and is consolidated with
ASBCA No. 58335 (findings 183-85).

       B. The Parties' Contentions

        The contractor asserts that the rejection of Lot 3-3A was improper on two
bases. Appellant asserts that the rejection of Lot 3-3A was improper because the
government's specifications were defective (app. br. at 99-100). Appellant also asserts
that the rejection of Lot 3-3A was improper because the government erroneously
changed the acceptance criteria under the contract for Lot 3-3A, which resulted in the
lot's failure (id. at 102). PSI's allegations about the alleged changed acceptance
criteria concern the government's treatment of both the separation defect and the
leaker, the two alternative bases for the government's rejection of the lot. Appellant
alleges that although "the separation experienced in Lot 003-003A was the exact same
type of separation occurring throughout Interfix 2 and during Lot 003-002, all of
which the Government previously accepted without waiver," the government changed
the acceptance criteria in relation to trigger assembly separations prior to testing of
Lot 3-3A (id. at 102-03). The contractor further alleges that "prior to Lot 003-003A,
the parties had a joint understanding that the Government would allow PSI to rescreen
lots in which a leaking unit was discovered" (app. reply br. at 14).

        The government asserts that appellant's affirmative claims are barred by accord and
satisfaction and, alternatively, because appellant released the claims (gov't br. at 61-64).
Appellant contends that the government waived these defenses by failing to timely raise
them and asserts that the government should have raised its defenses in response to PSI' s
claims (app. reply br. at 19, 23). However, Board Rule 6(b) states that the government's
answer to the complaint "shall admit or deny the allegations of the complaint and shall set
forth simple, concise, and direct statements of the Government's defenses to each claim
asserted by the appellant, including any affirmative defenses." The government filed two
separate answers relating to appellant's affirmative claims, one for ASBCA No. 58335 and
one in ASBCA No. 59103. In both answers, the government raised the affirmative
defenses of accord and satisfaction and release (ASBCA No. 58335, answer ,-r,-r 132-54;
ASBCA No. 59103, answer ,-r,-r 141-62). The government's assertion of its affirmative
defenses was in accordance with the Board's rules and timely. We will consider the



                                           85
government's contention that Modification P00021 bars appellant's affirmative claims by
accord and satisfaction and release (see finding 59).

       C. Accord and Satisfaction and Release

       Accord and satisfaction and release are separate affirmative defenses. Holland
v. United States, 621F.3d1366, 1377 (Fed. Cir. 2010). An accord and satisfaction
occurs ''when some performance different from that which was claimed as due is
rendered and such substituted performance is accepted by the claimant as full
satisfaction of his claim." Bell BC! Co. v. United States, 570 F.3d 1337, 1340-41 (Fed.
Cir. 2009) (quoting Community Heating & Plumbing Co. v. Kelso, 987 F.2d 1575,
1581 (Fed. Cir. 1993)). The Board explained:

              The accord is "an agreement by one party to give or
              perform and by the other party to accept, in settlement or
              satisfaction of any existing or matured claim, something
              other than that which is claimed to be due." The
              satisfaction is "the execution or performance of the
              agreement, or the actual giving and taking of some agreed
              thing."

Edward H Foran, ASBCA No. 51596 et al., 01-1BCAii31,323 at 154,721 (citing
Chesapeake & Potomac Telephone Co. of Virginia v. United States, 654 F.2d 711, 716
(Ct. Cl. 1981)). "To prove accord and satisfaction, the government must show
'(l) proper subject; (2) competent parties; (3) a meeting of the minds of the parties;
and (4) consideration."' Bell BC!, 570 F.3d at 1341 (quoting O'Connor v. United
States, 308 F.3d 1233, 1240 (Fed. Cir. 2002)).

        In comparison, "[a] release is a contract whereby a party abandons a claim or
relinquishes a right that could be asserted against another." Holland, 621 F.3d at 1377
(quoting Kou/es v. Euro-American Arbitrage, Inc., 689 N .E.2d 411, 414 (Ill. App. Ct.
1998)). As a release is contractual in nature, it must be interpreted in the same manner
as any other contract term or provision. Korte-Fusco Joint Venture, ASBCA
No. 59767, 15-1BCAii36,158 at 176,455 (citing Bell BC!, 570 F.3d at 1341). "The
inquiry regarding releases should focus on the intent of the parties at the time the
release is executed, and this intent should be sought from the whole and every part of
the instrument." Optex Systems, Inc., ASBCA No. 58220, 14-1BCAii35,801 at
175,097 (quoting Futuronics Corp., ASBCA No. 29324, 85-2 BCA ii 18,137 at
91,045). We first examine the plain language of the release. Bell BC!, 570 F.3d at
1341. If the provisions of the release "are clear and unambiguous, they must be given
their plain and ordinary meaning." Id (quoting Alaska Lumber & Pulp Co. v.
Madigan, 2 F.3d 389, 392 (Fed. Cir. 1993)). "Only in the event of an ambiguity may



                                           86
we examine extrinsic or parol evidence." Id. (citing McAbee Construction Inc. v.
United States, 97 F.3d 1431, 1434 (Fed. Cir. 1996)).

                 1. Accord and Satisfaction Discussion

        Modification P0002 l cannot serve as an accord and satisfaction of appellant's
affirmative claims because there is no evidence that appellant knew of its potential
improper rejection claims at the time the parties executed the modification or agreed to
accept the government's actions pursuant to Modification P00021 terms in satisfaction
of that claim. The doctrine of accord and satisfaction serves to bar claims where a
party has already accepted some alternative performance as a remedy for that claim.
Accord and satisfaction can only be effected where there is an agreement between the
parties, and that agreement must involve a meeting of the minds between the parties
about the claim or claims being satisfied by the proffered substituted performance.
Modification P00021 was bilaterally executed by the parties in January 2008
(finding 59). The executed modification changed the terms of the contract to permit
PSI to use a thicker sealing disk (findings 57, 59). The government argues that
allowing PSI to utilize a different sealing disk was the substituted performance offered
to satisfy the contractor's claims (gov't hr. at 62-63). However, appellant's
affirmative claims concern the rejection of Lot 3-3A in March 2010, more than two
years after the government agreed to change the contract terms (findings 59, 94).

       Performing in accordance with the changed contract terms did not create a
substituted performance that satisfied appellant's claims. At the time the parties
executed Modification P00021, PSI did not assert that it was due $802,589 from the
government for the alleged improper rejection of Lot 3-3A (see finding 59).

       The Board finds there is no basis to establish that the parties agreed, at the time
of execution of the modification, that the appellant was accepting the government's
agreement to change the sealing disk specifications of the contract as satisfaction of
the contractor's assertion of a right to costs associated with an allegedly improperly
rejected lot. Since the Board finds no evidence that the parties reached a meeting of
the minds that the change to the sealing disk specifications was intended to satisfy
future improper rejection claims, Modification P00021 cannot serve as a bar to
appellant's claims based upon accord and satisfaction.

                 2. Release Discussion

       However, the language of Modification P00021 is clear and unambiguous on its
face, and qualifies as a release of all claims attributable to the change in thickness of
the sealing disk. The modification provides that the change to the sealing disk 40 will

40   The modification refers to the sealing disk as foil tape (finding 59).

                                              87
be at no cost to the government (finding 59). Furthermore, the modification
specifically attaches the 26 November 2007 letter signed by Mr. Trotter, PSI's
engineer manager. The attached signed letter states, "Signature waives any and all
claims for equitable adjustment attributed to such facts and circumstances resulting
from the changes." (Findings 58-59) Both the letter and the reference to the letter in
the description section of Modification P0002 l refer to RFD 17, indicating that the
waiver language is intended to apply to the change made by RFD 17 (see id.). The
modification also encloses a copy of RFD 17 describing the deviation as a change to
the average material thickness to the sealing disk (findings 57, 59). Based upon the
unambiguous language of the release, PSI released any affirmative claim attributable
to the change in the thickness of the sealing disk when it signed the 26 November 2007
letter and bilaterally executed Modification P0002 l incorporating the change and the
letter into the contract.

        The release, however, only bars PSI's claim to the extent its claim is attributable to
the variation in the thickness of the sealing disk. One of appellant's alternative legal
theories for its claim states that "PSI is entitled to all costs incurred as a result of the
Government's defective specifications" (app. br. at 100). In its brief, appellant asserts that
the 363L disk was flawed and, specifically, that due to its thickness, the 363L disk caused
trigger assembly separations during function and post function (id. at 100-01). The 363L
disk was used during Interfixes 2 and 3 (findings 60, 74). PSI submitted RFD 17 for
approval after determining that the 363L disk worked well in the production of MK 124
because the 363L disk was thicker than the average material thickness provided for in the
contract's specifications (findings 55-57). We find that this aspect of appellant's claim is
based upon the change attributable to RFD 17 and Modification P0002 l, and, therefore,
appellant is barred from asserting it by its release of any claim to equitable adjustment
attributable to the change in variable thickness. Appellant's allegation that the TDP, as
modified by Modification P0002 l, was defective is barred by the doctrine of release, and
the Board will not consider it.

        We will, however, still consider appellant's alternative theory that the government
changed the acceptance criteria for Lot 3-3A. The contractor's 10 January 2012 claim
seeking an equitable adjustment due to the government's alleged improper rejection of Lot
3-3A asserted that the trigger assembly separation experienced during testing of Lot 3-3A
was not a critical defect and, therefore, could not serve as the basis for rejection of the lot
(finding 179). The question of how the government treated trigger assembly separations
during the LATs over the course of the contract does not relate to the change in the
thickness of the sealing disk. The release effected by Modification P0002 l does not bar
appellant's right to assert that the acceptance criteria changed. Similarly, appellant's
assertion that the government should have allowed PSI to screen the entire lot for leakers
rather than reject the lot, is not attributable to the changes made by the execution of
Modification P00021 (see finding 183).



                                            88
       D. The Claim Underlying ASBCA Nos. 58335, 59103

        "To receive an equitable adjustment from the Government, a contractor must
show three necessary elements - liability, causation, and resultant injury." Servidone
Construction Corp. v. United States, 931F.2d860, 861 (Fed. Cir. 1991) (citing
Wunderlich Contracting Co. v. United States, 351F.2d956, 968 (Ct. Cl. 1965)).
Having considered appellant's claim of improper rejection on the basis that the
government changed the acceptance criteria, we find that appellant has failed to prove
liability in that it has failed to prove that the government changed the acceptance
standards for separation defects or for leakers for Lot 3-3A.

              1. Separation Defects

        Appellant alleges that the trigger assembly separation witnessed during the
LAT for Lot 3-3A was the same as the separations experienced in Lots 2-1, 2-2, and
3-2 (app. br. at 102). The government, on the other hand, contends that the separation
witnessed during Lot 3-3A was different than the separations in the referenced lots
because the separation during Lot 3-3A occurred during functioning rather than after
functioning (gov't br. at 59-60). The core of the dispute is a factual disagreement
about the timing of the separations experienced in Lots 2-1, 2-2, and 3-2. One of the
contract's function requirements is the safety function; it is marked as a critical
characteristic. The safety function requires that "[d]uring function igniter shall not
separate from the outer container." (Finding 17) While the government contends that
all separations in Lots 2-1, 2-2, and 3-2 occurred after functioning, appellant contends
that some separations occurred during functioning (app. br. at 102-03). The LAT
reports for Lots 2-1 and 2-2 recorded igniter assembly separations. In both instances,
the reports stated that "[i]gniter assemblies separated from the can, post function."
(Findings 63-64) The summary LAT report for Lot 3-2 did not mention a trigger
assembly separation. However, the individual test data sheets included notations
stating that "housing fell off," which indicates a trigger assembly separation. There is
no indication about the timing of the separation. (Finding 77)

       Appellant has failed to prove that the government was aware of separations
during functioning in the LATs for Lots 2-1, 2-2 or 3-2. While one witness, an
employee of PSI, testified that he witnessed a trigger assembly separation during
function in Interfix 2, we found that there was no evidence that the government was
aware of a separation during functioning of an MK 124 during the LATs for either Lot
2-1 or Lot 2-2 (findings 66, 69). For Lot 3-2, the LAT report did not indicate the
timing of the noted separations and no testimony was offered during the hearing to
establish that the government witnessed a separation during functioning of those
signals that were marked as trigger assembly separations. Appellant has failed to
prove that prior to Lot 3-3A, the government knowingly failed to object to trigger
assembly separations like the one witness~d during Lot 3-3A.


                                           89
              2. Rescreening for Leakers

        Appellant also fails to prove that there was a joint understanding between the
parties or that the government was otherwise required (based upon course of dealing) to
allow PSI to rescreen Lot 3-3A for leakers. PSI contends that having allowed PSI to
100% rescreen Lot 3-2 for leakers following a failure of the sealing test, the government
should have allowed it to similarly rescreen Lot 3-3A for leakers (app. br. at 103-04).
During the LAT for Lot 3-2, one leaker was observed during the sealing test (finding 76).
PSI notified the government that the leaker was due to a missing 0-ring and requested
that it be allowed to rescreen the entire lot for leakers (finding 78). The government
agreed to the rescreen in exchange for additional units of the MK 124 (finding 79). We
found that the rescreening took approximately 80 hours, and that government witnesses
had to be present during this period of time (finding 80). This evidences an agreement to
allow PSI to rescreen Lot 3-2, but we see no indication that the parties entered into a
wider agreement that PSI would always be permitted to rescreen lots any time there was a
sealing test failure. The government agreed to allow PSI to rescreen Lot 3-2 in exchange
for additional MK 124s. After having done so, the government had the discretion to
determine that the benefit of additional units was not worth the time of the government
employees to witness the screening.

         Furthermore, to the extent that appellant argues that based upon course of
dealing the parties had a joint understanding that the government would allow PSI to
rescreen lots in which a leaking unit was discovered, appellant has failed to meet its
burden of proof. A prior course of dealing, if established, can extinguish an otherwise
explicit contractual requirement. Comptech Corp., ASBCA No. 55526, 08-2 BCA
,-r 33,982 at 168,085. A course of dealing requires "a sequence of previous conduct
between the parties to an agreement which is fairly to be regarded as establishing a
common basis of understanding for interpreting their expressions and other conduct."
RESTATEMENT (SECOND) OF CONTRACTS§ 223(1) (1981). To establish a course of
dealing, nullifying the government's ability to reject a lot for failing the sealing test
pursuant to the requirements of Specification 13697N and instead requiring that the
contractor be permitted to rescreen any lot failing the sealing test, based upon conduct,
appellant must show:

              [A]ctual knowledge by both parties of consistent conduct by
              one party in its contract dealings with the other over an
              extended period of time regarding a particular contract
              provision upon which the other is reasonably entitled to rely.

Comptech, 08-2 BCA ,-r 33,982 at 168,086.




                                           90
        Appellant attempts to establish a prior course of dealing by alleging that PSI was
permitted to rescreen lots for leakers throughout Interfix 1 and that PSI was permitted to
rescreen Lot 3-2 (app. reply br. at 14). There is clear evidence that the government
approved PSI's request to rescreen Lot 3-2 for leakers, following the lot's failure of the
sealing test, in exchange for additional units of the MK 124 (findings 78-79). With
respect to appellant's allegations concerning lnterfix 1, the Board made the following
findings about the government's conduct during Interfix 1 with respect to leakers and the
alleged rescreening of lots by the contractor. The Board found that Lot 1-1 failed the LAT
due to leakers and was rejected. There is no evidence that the government permitted PSI
to rescreen this lot. (Finding 37) The Board found that there was insufficient evidence to
find that Lots 1-2 through 1-9 failed the sealing test (finding 51 ). As a result, there is no
evidence upon which to conclude that rescreening would have been necessary even ifthe
government may have been amenable to such a procedure. The only evidence of
rescreening during Interfix 1 concerned Lot 1-10. While we found that rescreening
occurred, we also found insufficient evidence to establish that the government approved
the contractor's rescreening of this lot. (Finding 52)

       Based upon the evidence presented to the Board, appellant has proven only two
instances ofrescreening, once during Lot 1-10 and once during Lot 3-2. These two
instances are insufficient to establish consistent conduct by the government in its contract
dealings with the contractor over an extended period of time. Not only is there evidence of
only two instances of rescreening, the process preceding the two instances is markedly
different. In one instance, there is no evidence that PSI formally requested permission to
rescreen or that government witnesses were present during the rescreening (see finding 52).
In the other instance, PSI formally requested a deviation and schedules were coordinated to
ensure the screening occurred in the presence of government witnesses (see findings 78-
80). We conclude that appellant has presented insufficient evidence to establish a prior
course of dealing requiring the government to allow PSI to rescreen lots with leakers.

        Appellant has failed to prove that the government changed the acceptance
criteria for Lot 3-3A.
                                        CONCLUSION

      For the reasons explained above, the appeals are denied.



                                                     e/1~
      Dated: 13 March 2017


                                                   REBAPAG~
                                                   Administrative Judge
                                                   Armed Services Board
                                                   of Contract Appeals
(Signatures continued)


                                           91
 I concur                                       I concur




                                                RICHARD SHACKLEFORD
 Administrative Judge                           Administrative Judge
 Acting Chairman                                Vice Chairman
 Armed Services Board                           Armed Services Board
 of Contract Appeals                            of Contract Appeals



      I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA Nos. 57890, 58335, and 59103,
Appeals of Pyrotechnic Specialties, Inc., rendered in conformance with the Board's
Charter.

      Dated:



                                               JEFFREY D. GARDIN
                                               Recorder, Armed Services
                                               Board of Contract Appeals




                                        92